 232DECISIONSOF -NATIONAL LABOR RELATIONS BOARDhousemen and Helpers of America, AFL-CIO, is a labor organization within themeaning of Section 2 (5) of the Act.3.On and since June 7, 1956, the Respondent has been the exclusive representa-tive of all employees of Unit Parts Company in an appropriate unit for the pur-poses of collective bargaining within the meaning of Section 9 (a) of the Act.4.By threatening the employees of Unit Parts Company on June 7, 1956, thatit-would not execute the contract offered by said Company and would thereby with-hold from the employees the benefit of the wage increase thereunder unless approxi-mately 80 percent of the employees joined the Respondent and signed dues checkoffauthorizations, the Respondent engaged in and is engaging in unfair labor.practiceswithin the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations oniittedfrom publication.] ,Drivers,Chauffeurs,and Helpers Local 639, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen, and Helpersof America, -AFL--CIOandCurtis Brothers,Inc.Case No.5-CB-190 (Post 5-CC--59). October 30,1957DECISION AND ORDER`On November 19, 1956, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in any unfair labor practices andrecommending that the complaint be dismissed in its entirety, as setforth in the copy of the Intermediate Report attached hereto. There-after, the General Counsel and the Charging Party filed exceptions tothe Intermediate Report and supporting briefs, and the RespondentUnion filed a brief- supporting the Trial Examiner. In addition, theBoard granted requests for permission to file briefs to the Chamberof Commerce of the United States, the American Retail Federa-tion, and the AFL-010.On May 2, 1957, the Board heard oralargument; the General Counsel, Curtis Brothers, and Local 639participated.'-The Board has reviewed the-rulings of,the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record -inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner only to the extent consistent herewith.The principal issue presented in this case raises a question of lawinvolving the construction of Section 8 (b) (1) (A) of the statute.The complaint alleges that a union's picketing for exclusive recogni-tion by the employer when the union in fact represents less than ai This case was consolidated for purposes of oral argument withInternational Union ofOperating Engineers, Local Union No. 12, AFL-CIO (Willard W. Shepherd and Norma D.Shepherd, d/b/a Shepherd Machinery Company),119 NLRB 320.119 NLRB No. 33.- DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639233majority of the employees coerces the employees within the meaningof that section of the Act and is therefore unlawful.On this broadquestion, the Trial Examiner was of the opinion that such conduct isin no event prohibited, and he therefore deemed it unnecessary todecide whether the object of the Respondent Union's picketing in thiscase was to obtain immediate recognition as. exclusive bargainingrepresentative.He assumed the object to have been recognition, with-out regard to the evidentiary facts.We disagree with the Trial Examiner's conclusion on the main issueof the case.Because one of the Union's defenses is that its objectin picketing was only to win adherents and not to be recognized bythe Company, this preliminary issue of fact must be decided now.The Respondent Local 639 was certified by this Board in 1953 asthe exclusive bargaining representative of Curtis Brothers' drivers,helpers,warehousemen, and furniture finishers.An impasse wasreached in the resultant bargaining and the Union started picketingthe Company's premises early in 1954. This picketing has continuedup to the time of the hearing in this proceeding in June 1956.On February 1, 1955, the Company filed a representation petition,in which it questioned the ' Union's continued majority status andasked for an election.2About 2 weeks later, on February 16,1955, theUnion filed a statement purportedly disavowing any current inten-tion to represent the employees in their dealings with the Company.Before such disclaimer, the Union's picket signs read : "CURTISBROTHERS ON STRIKE. UNFAIR TO ORGANIZED LABOR.DRIVERS, HELPERS, AND WAREHOUSEMEN OF LOCAL639 (AF of L)." Thereafter, they read on one side, "CURTISBROS. EMPLOYS Non-Union drivers, helpers, warehousemen, etc.Unfair to Teamsters Union No. 639 AFL," and on the other side"Teamsters Union No. 639 AFL wants employees Of Curtis Bros.To Join them to gain union wages, hours and working conditions."In September 1955, the Board directed an election in the represen-tation case, finding that the Union was still seeking to win immediaterecognition by the Company.The Board reasoned :... that the Union's current picketing activities cannot bereconciledwith its disclaimer of interest in representing theemployees in question. In the light of all the material facts ofthis case, including the certification of the Petitioner, the cir-cumstances preceding the strike, the nature of the first signs car-ried by the pickets, the brief discontinuance of picketing, and itsearly resumption, we are convinced that the current picketing isnot for the sole purpose of getting employees to join the Union,as the more recent picket signs indicate, but is tantamount to a2 Case No. 5-RM-281. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDpresent demand that the Employer enter into a contract with theUnion without regard to the question of its majority statusamong the employees concerned. [Citing cases.] 3Twenty-eight employees voted against Local 639, and only one forit.As stated, the Union never altered its picketing activities. It isconceded that at no time after February 1955 did the Union representa majority of the employees.The underlying facts which led the Board to its factual conclusionon the object of the picketing before the losing election are equallypertinent and persuasive now.On this record, we conclude once againthat the Union was at all times, up to the date of the hearing herein,seeking to win recognition by the Company. The picketing persistedwithout significant interruption from its inception, when the Union,as the certified bargaining agent, reached an impasse in bargaining;itwent right on past the filing of the Employer's petition, and thecolorable disclaimer; and it persisted similarly beyond the employees'almost unanimous rejection of the Union in a secret election.Theonly change in the character of the picketing was in the signs carriedimmediately after the disclaimer, and this, of course, was fully con-sidered in the Board's earlier decision.We deem it significant, even now, that while the Union assertedlysought nothing from the Employer, it simultaneously continued topublicize the fact that the Company employed nonunion workmenand called the Company "unfair to Teamsters" for that reason. Such'expressed dissatisfactionwith the Company's position, however,harkens back to the Union's original dispute in the postcertificationbargaining, for the record also shows that the strike resulted fromthe Union's failure to win its union-security contract demands.Accordingly, the record showing, as we find, that Local 639 repre-sented only a minority of the Company's employees and that it never-theless picketed for the purpose of compelling the Company to extendexclusive recognition to it, we reach the question whether such con-duct is prohibited by the statute.In pertinent part, Section 8 (b) (1) (A) provides: "It shall be anunfair labor practice for a labor organization or its agent . . . torestrain or coerce . . . employees in the exercise of the rights guaran-teed in Section 7." In terms of the statutory language, therefore, ourquestion is whether this picketingrestrainsorcoercesthe employeesin their free exercise of the rights guaranteed in Section T.Theselatter "rights" expressly include the right of all employees "to bar-gain collectively through representatives of their own choosing." 48 Curtis Brothers,Inc.,114 NLRB 116, 117.4 In its entirety,Section 7 reads as follows : "Employees shall have the right to self-organization, to form, join,or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activities for the DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639'235If minority union picketing has a restraining or coercive effect uponthe employees, and if such coercion cuts into their privilege to chooseor reject any particular union, the only two essential elements of theunfair labor practice spelled in Section 8 (b) (1) (A) have beenestablished.In support of the arguments for the defense, many contentions are-urged.On the element of coercion, it is claimed that picketing assuch is constitutionally protected, and that in any event, even if itdoes bring a compulsive pressure upon the Employer, it is not coerciveupon the employees.On the second aspect of the issue-whetherminority picketing coercion, if such it is, goes to the employees'right not to be represented by a union-it is argued that Section 8(b) (1) (A) was not intended to, or at least ought not be, read as itplainly reads.It is now well settled that picketing, as such, is not in every instancea form of free speech protected by the Constitution.The SupremeCourt has repeatedly so ruled in upholding the validity of State lawsor court injunctions with respect to peaceful picketing for objectivesdeclared illegal by State legislatures.'Although, as the Trial Ex-aminer correctly commented, those cases did not arise under theproscriptive language of Section 8 (b) (1) (A) of the National LaborRelations Act, they bear directly upon the Union's contention thatits picketing was no more than talk.Thus, in theHankecase, theSupreme Court said : "We must start with the fact that while picket-ing has an ingredient of communication, it cannot dogmatically beequated with constitutionally protected free speech.Our decisionsreflect recognition that picketing is indeed hybrid."And in theWohlcase, the Supreme Court said : "Picketing by an organized group ismore than free speech since it involves patrol of a particular localityand since the very presence of a picket line may induce action of onekind or another quite irrespective of the nature of the ideas beingdisseminated, hence those aspects of picketing make it the subjectof restrictive legislation."In theVogtcase, the Supreme Courtupheld the validity of a Wisconsin statute making it an unfair laborpractice to picket peacefully to force an employer to recognize aunion that did not represent its employees. The Supreme Court agreeswith the State court that the picketing was "to coerce the employerto put pressure on his employees to join the union, in violation of thedeclared policy of the State," and goes on to say,"For a declarationpurpose of collective bargaining or other mutual aid or protection,and shall also have theright to refrain from any or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in section 8 (a) (3)."8 Giboney v. Empire Storage&IceCo., 336 U. S. 490;International Brotherhood ofTeamsters v. Hanke,et at.,339 U.S.470;Bakery&Pastry Drivers Local 802 v. Wohl,315 U. S. 769;Building Service Employees UnionLocal 262v.Gazzam,339 U. S. 532 ;Teamsters Local v. Vogt,Inc.,354 U. S. 284. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDof similar congressional policy, see Section 8 of the Taft-fl artleyAct, 61 Stat.140,140,09 U. S. C. Section 158."[Emphasis supplied.],The realities of our industrial life lead inescapably to the fact thatpicketing by its very nature is a signal to all who may approach thepicket line or who may work behind it. As the Supreme Court said,the very presence of a picket line may induce action of one kind oranother "quite irrespective of the nature of the ideas being dissemi-nated."In one case, the object of the picketing may be to prevailupon the employer to change his wage scale; in another to negotiateworking conditions with the union instead of with his employeesindividually.In either event, the purpose of the picketing is to exerta pressure upon the employer after attempts at oral persuasion havefailed.But the pressure is necessarily an economic one, a device toreduce the business to the point where his financial losses force himto capitulate to the union's demands. It is immaterial whether theostensible technique, or the unspoken but necessary consequence, is tocut off the employer's labor supply by preventing the employees fromreporting to work; to keep the customers from buying his products;or to interrupt deliveries of supplies to the premises.The importantfact of the situation is that the union seeks to cause economic loss tothe business during the period that the employer refuses to complywith the union's demands.And the employees who choose to continue working, while the unionis applying this economic hurt to the employer, cannot escape a shareof the damage caused to the business on which their livelihood de-pends.Damage to the employer during such picketing is a like damageto his employees.That the pressure thus exerted upon the employees-depriving them of the opportunity to work and be paid-is a form ofcoercion cannot be gainsaid.There is nothing in the statutorylanguage of Section 8 (b) (1) (A) which limits the intendment ofthe words "restrain or coerce" to direct application of pressure by therespondent union on the employees. The diminution of their financialsecurity is not the less damaging because it is achieved indirectly bya preceding curtailment of the employer's interests.There came a time during the picketing of the Curtis store whenpicketing at employees' entrances ceased and instead was ostensiblydirected to consumers.Therefore, the Respondent attempts to dis-tinguish this case from the Supreme Court decisions mentioned above;it contends that appeals to consumers have nothing to do with coercionof employees.The record as a whole shows that the picketing wasnot confined to consumers.6But even assuming, contrary to theTwo witnesses testified to the effect that they saw pickets record license numbers oftruckdrivers approaching the Company's premises, scratch marks on picket. signswhencustomers entered the store, and talk to truckdrivers who would then.refrain from enteringthe store.Although the Trial Examiner states that this testimony was "very general, DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639237record, that all picketing was aimed at consumers, its coercive effectupon the employees who desired to continue working was not therebylessened.We are not concerned with whether or not the buying publicis coerced in any way. The question still is whether the picketingdamages the employees, and this is accomplished regardless of howthe volume of business is reduced, by preventing deliveries or by pre-venting sales.If anything, the "consumer appeal" argument of theRespondent stresses all the more the economic coercion intended bythe Union's picket line.The Respondent Union also argues that there is "absolutely no evi-dence" that its picketing caused a loss of business to Curtis Brothers.It also asserts that the 28 to 1 voteagainstthe Union after 18 monthsof picketing negates any possible inference of coercion.But successor failure of actions that tend to and are reasonably calculated tocoerce is not the criterion upon which a finding of coercion is based.The Respondent Union, by advertising Curtis Brothers as "unfair"at least, by its own admission, to customers, was certainly attemptingto hurt Curtis Brothers economically, and the fact that it may nothave succeeded (the record is silent as to the possible effects of thepicketing on Curtis Brothers' business) does not make the picketingany less coercive legally.'Coercion alone, as stated above, is but one element of Section 8(b) (1) (A) ; the coercion becomes unlawful only if it goes to theemployees' free exercise of their Section 7 rights.That the coercioneffected by a minority union's picket line aimed at obtaining exclusiverecognition trenches upon the employees' freedom to accept or rejectany union is too clear to require extended discussion. Indeed, theRespondent does not seriously dispute that if its picketing activity iscoercive, Section 7 rights are involved and an unfair labor practicehas been committed.There can be no more direct deprivation of theemployees' freedom of choice than to impose upon them a collective-bargaining agent they have not chosen or have expressly rejected.The facts of this case reveal a clear and literal violation of Section 8(b) (1) (A) and we so find.The real burden of the Union's defense is that Section 8 (b) (1)(A) may not be read or applied literally; that even if its conduct isa violation of the section, there are reasons why it should be excused.In turn, this broad argument rests on contentions that our literalreading, of the section in this set of facts necessarily requires thatother types of conduct, not now before us, must also be held unlawful,vague and lacking in detail," he makes no credibility resolution in this respect.As thecoercion here does not depend on this testimony,we, too, do not find it necessary to resolvethis faetual'%question.9N. L. R. B. v. Ford Brothers,170 F. 2d 735(C.A.6) ; N.L. R. B. v. Illinois ToolWorks.153 F. 2d 811,814 (C. A. 7). 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Congress did not intend that this section be applied as wenow do in this case.On the first point, the Respondent misconceives the import of theissue decided here.We are considering. and deciding only the legalityof picketing with the unlawful purpose of foisting an unwantedunion upon the employees.Picketing in other contexts, picketingfor other purposes, picketing by majority representatives, presentdifferent questions which are not now before us, and this decision isnot to be taken as prejudging the legality of union conduct not herelitigated.The Respondent nevertheless strongly argues that if other types ofpicketing, which may also fall literally within the language of Section -8 (b) (1) (A), are not unlawful because the scheme of the statute asa whole so dictates, this picketing also must be tested in the light ofother statutory provisions.Thus, it argues that the free speechsection (10 (c)) the right to strike section (13) and the right toself-organization set out in Section 7 itself, all relate to the issue ofthis case.In the course of the administration of this statute over the years,there have been cases requiring a balancing of the legitimate interestsof various parties, either directly involved in the proceeding or affectedby it."As the Respondent correctly says, it is not always possible orproper it give literal effect to any one section of the law when, on itsface, it seems to conflict with other explicit provisions.Because theobject of the Unions picketing in this case was to force the Companyto commit an act prohibited by the statute itself,' and directly todeprive the employees of a right expressly guaranteed to them by thesame Act, there is no occasion here to balance conflicting interests orrights.Clearly, therefore,. the Respondent's analogy between this case andamajority union's picketing for recognition, or to win economicdemands, or in protest against unfair labor practices, is. entirelymistaken. It has been-said that there is no greater form of encourage-ment to membership in a union than granting it exclusive recog-8 See, for example,the recent Supreme Court decision inTruck Drivers Local UnionNo. 449 etc. v.N. L. R.-B. (Buffalo Linen Siipply Co.),353 U. S. 87,where the SupremeCourt unanimously ruled that-the Board correctly balanced the conflicting interests[of the employees in exercisingtheir protected'right to strike and the employer in preserving the multiemployerbargaining basis from disintegration]in deciding that a temporary lockout . . .waslawful.The Court went on to say:The ultimateproblem is the. balancing of the conflicting legitimate interests. . Thefunction of striking that.balance to effectuate national labor policy is often a difficultand delicate responsibility,which the Congress committed primarily to the NationalLabor.Relations Board subject;Sunbeam Corporation,99 NLRB 546, 550. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639239nition.1oYet, in the case of a majority representative, the employerdoes not thereby violate Section 8 (a) (1), which, read literally,protects the minority group also from interference with their right-to reject any union. In conflict with the words of Section 8 (a) (1),however, Section 9 declares that the majority union "shall be theexclusive representative of all the employees."Thus, unlike theRespondent here, a majority union has the right-indeed the duty-to .representallthe employees.Concomitantly, considering the inter-related provisions of the statute, a minority of the employees donothave the rightnotto be represented by a union duly selected by amajority of their fellow workers. In fact, the legality of majoritypicketing for proper objectives is clear without the necessity ofbalancing conflicting interests or rights.Equally inapposite to the case at bar is minority picketing for or-ganizational purposes. In words, at least, such conduct falls withinthe statutory "right to self-organization" set out in Section 7 of theAct.More important, organizational picketing is not tainted, on itsface, with the unlawful direct purpose of forcing the commission ofan unfair labor practice by the employer and the summary impositionof an unwanted union upon its employees.At the same time, as ex-plained above, minority picketing, even for organizational purposes,exerts a coercive force upon the employees who prefer to work. Sucha case, therefore, may well require a balancing of the right to organizeagainst the right to be free of restraint in the, selection of a bargainingrepresentative.That situation is not presented in this case and wedo not pass upon it, but, as cases of conflicting rights arise, we shallundertake that "difficult and delicate responsibility" which is our dutyin the administration of the statute entrusted to us.. .As to the Section 13 "right to strike" provision, it has, no relationto stranger picketing, which the minority union utilized in this case.But even assuming that the pickets were employees of the CurtisCompany, our ultimate finding would be the same.11Whether it usesemployee union adherents or persons having no relation to the em-ployer to do the picketing, it is always theUnion'sconduct that isbeing judged.The identity of the pickets, whose individual actionis not subject to statutory restraint, is irrelevant.We are concernedonly with the right of the employees who are at work, and in eithercase, the unlawful coercion caused by the Union or its agents, who areresponsible for the picketing, is the same.10 SeeAdam D. Goettl et at., d/b/a International Metal ProductsCo., 104 NLRB 1076,for a direct holding that execution of an exclusive recognition contract with a minorityunion,with nothing more shown, constitutes a violation of Section 8 (a) (2) and (1) ofthe statute." We make this point clear because inWillardW.Shepherd and Norma D. Shepherd,d/b/a Shepherd Machinery Company,119 NLRB 320, in which the Board heard oralargument simultaneously with the oral argument in. the instant case, the same basic8 (b) (1) (A) issue is posed with respect to pickets who are not shown to be strangers. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd finally,even if we are to view this very case as the Respondentinsists,in terms of balancing the rights of opposing parties,we couldhardly emerge with a different conclusion.Merely by setting in theirproper perspective the allegedly conflicting"rights" the question liter-ally answers itself.On the one hand,we have the right of the em-ployees to select representatives of their own choosing,free from re-straint and coercion by labor organizations or by employers.On theother, we have the purported right of a union to seek representativestatus.But a union that does not represent the employees has no rightto immediate recognition.If the employer were to grant exclusivebargaining status to a union which did not represent a majority, theemployer would itself be violatingthe Act.Thus the Union here wasattempting by coercion to cause the employer to commit an unfairlabor practice.This is not the kind of activitythat the Actintendsto protect.The picketingby Local639 here, in view of its object, isscarcely to be equated to the rights of the employees to be free of allforms of coercion and restraint.To subordinate whatever"right"there may be to picketingfor anunlawfulobject, to the right of em-ployees subjected to that picketing to be free from the coercion in-herent in all picketing,is not a delicate question but an obvious must.Lastly, theRespondentUnion contendsthat assuming,arguendo,that peaceful picketing coerces employees within the literal meaningof Section8 (b) (1) (A) in their Section 7 guaranteed rights,the leg-islative history of the Act and Board precedent established that Con-gress never intended peaceful picketing, no matter what the objective,to be within the purview of Section8 (b) (1) (A).The short answerto this argument could well be the words of the United States SupremeCourt that". . .where the words are plain, there is no room forconstruction." 12But the Respondent so presses upon us that the legislative history"unequivocally"establishes a contrary congressional intent that wehave, nevertheless,examined it in order to ascertain whether it reallyconflicts with our interpretation of the meaning of Section 8 (b)(1) (A).The principal item of legislative history relied upon bythe Respondent Union is found in a report of the "watchdog com-mittee" of Congress dated 1949(80th Cong.,S. Rept.986, pt. 3, p. 85).It reads as follows :Another instance of a strike to force an employer to violate thelaw is a strike by a minority group of employees for recognition.It seeks to deprive employees of their rights under section 7 of theact, . . . If an employer accedes tosuch demand, he participates11OsakaShosenKaisha Line v. U. S.,300 U. S. 98, 101. See alsoKuehner v. IrvingTrust Company,299 U. S. 445, 449: "The legislative historyofthis provision . . . cannotaffect its interpretation, since the language of the Act as adopted is clear." DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639241in forcing his employees to bargain collectively through an agentto which a majority of them are opposed.That such a strikeis not an unfair labor practice under the present act has beenmade clear.InMatter of Perry Norvell(80 NLRB 225, 23LRRM 1061, Nov. 12, 1948) the Board held that a strike by aminority group for recognition, where another union was recog-nized agent, did not constitute "restraint or coercion" of the em-ployees in violation of section 8 (b) (1) (A). In other words,the Board held that the strike did not restrain or coerce theemployees in the exercise of their right to choose their own bar-gaining representative or to refrain from choosing one, althoughits. object was to force them to choose an agent to which a majorityof them were opposed. [Emphasis supplied.]The report goes on to say (p. 71) :The Taft-Hartley law's only limitation upon such strikes is thatprovided by section 8 (b) (4) (C).The right to strike forrecognition is only foreclosed when another labor organizationhas been certified as the bargaining representative.[Emphasissupplied.]A labor organization may lose an election in which it was theonly union on the ballot and the next day call a legal strike to forcethe employer to recognize it as the bargaining agent for thoseemployees who have just rejected it....Present law in no way limits the primary strike for recognitionexcept in the face of another union's certification.This quotation seems, on quick reading, to be highly significant inthe evaluation of Section 8 (b) (1) (A). But a number of factorsserve to minimize if not vitiate entirely its effect.First, the reportof the joint committee was made several years after the enactment ofthe Taft-Hartley amendments and as such is not legislative "history"at all, but at most a statement by a subsequent congressional com-mittee.13Second, the report does not even purport to state that Congress in-tended,when it passed the amendments,to exempt primary strikesor picketing from the coverage of Section 8 (b) (1) (A) in all cir-cumstances.Instead, the report merely sets forth the Board's decisioninPerry Norvelland interprets it as a clear holding that a minoritystrike for recognition is not a violation of Section 8 (b) (1) (A).13 SeeUnited States v. The United Mine Workers of America,330 U. S. 258.Mr. ChiefJustice Vinson, speaking for a majority of the Court, specifically refused to give weight toopinions of Senators expressed after passage of the statute and relied on the meaning ofthe statute as written and as explained by contemporaneous debate on the floor of theHouse.476321-58-vol. 119-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough we believe that this report overstates the effect ofthe Board's decisions inPerry Norwelland inNMU,14whether theappraisal is correct or not is not germane to the question of whether itconstitutes "legislative history," or even an attempt after the Actwas passed to state congressional intentnone pro tune.Finally, assuming that the joint committee report may properlybe relied upon as "legislative history" and given some weight, thetrue legislative history contained in the various reports and debatesconcerning the amendments during their course through initial pro-posal to final enactment suffices, at the very least, to offset what theRespondent claims the joint committee report stands for.And whatin its best posture for the Respondent is at most ambiguous legislative"history" cannot impel disregard for the plain language of Section8 (b) (1) (A).We shall not here undertake to set forth every item of legislativehistory that touches on the issue for to do so would unduly burdenthis decision..A number of items of legislative history quite clearlysupport the General Counsel's position and are enough to show thatthe legislative history generally cannot contradict the obvious mean-ing of the words of Section 8 (b) (1) (A).15A most significant interchange occurred between Senators Taft andPepper in connection -with the then-proposed Section 8 (b) (1) (A)which was not in the original Senate bill.l6 Senator Taft talks. firstof a Board case,Hall Freight Lines,65 NLRB 397. There, a unioncalled a strike of dockmen in order to prevail upon truckdrivers tojoin.As no loading was being done by the dockmen, there was nowork for the drivers, who then voted in an informal election, 5 to 4,to join the union.The employer and the union then executed aclosed-shop contract, and 7 of the 9 drivers (3 had changed theirminds about joining it after the closed-shop contract was executed)were discharged pursuant to the closed-shop contract.The Boarddismissed charges against the employer that it had assisted the union,and thereby the Board gave effect to the 5 to 4 vote obtained by theunion's curtailing the drivers' work.Senator Taft went on to say :This is a case of coercion of employees who had no connectionat all with the union which was doing the coercing.14National Maritime Union of America (The Texas Company),78 NLRB 971.15 Some of the legislative history seems to lend support to the Respondent's position (see,for example, the portions quoted by the Board in theNMUandPerryNorvellcases)'butthe clearer statements of legislative intent more than outweigh the portions to which theRespondent points.And, as indicated below, even parts of the legislative history cited bythe Respondent in support of its contention have been viewed precisely the other way bysomeauthorities.See theCapital Servicecase,infra.10 93 Cong. Rec. 4023, 4024. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639243Senator Pepper responded:... The Senator did not say that the men were threatenedphysically.If they were, they had a right to resort to policeprotection in their own State or city.Senator Taft: The main threat was, "Unless you join ourunion, we will close down this plant, and you will not have ajob."That was the threat, and that is coercion-somethingwhich they had no right to do.The dockmen in that case were not striking for any particularbenefit for themselves, but they were striking to coerce the otheremployees to leave the union of which they were members, andto join the other union-clearly an improper course of action,and clearly a matter which should be restrained by the NationalLabor Relations Board.Let me point out again that the men who are coerced may nothave anything to do with the union at all. They may havenothing to do with the leaders of the union who attempt to coercethem.The leaders who attempt to coerce them may not haveanything to do with the plant in which the employees in questionwork.Sometimes the union has not even gotten into the plantwhen they begin to coerce employees of the plant.'We had a case last year where a union went to a plant inCalifornia and said, "We want to organize your employees.Callthem in and tell them to join our union."The employers said,"We have not any control over our employees.We cannot tellthem, under the National Labor Relations Act."They said, "Ifyou don't, we will picket your plant"; and they did picket it, andclosed it down for a couple of months.Coercion is not merely against union members; it may beagainst all employees.The import of these remarks by Senator Taftleaves no room fordoubt that the leading proponent of the amendments thought thatcccoerce" in Section 8 (b) (1) (A) included picketingto close a plantor lessen its earnings and thereby put employees out of work ordiminish their earnings.The precursor of Section 8 (b) (1) (A) was section 12 of theoriginalHouse bill (H. R. 3020).Under that bill, the actions ofRespondent Union here would clearly have been unlawful. The Trial'Examiner asserts that the omission of the particularized unlawfu'activities in the Act as ultimately passed indicates a congressionalintent not to have declared them unlawful. In the circumstances,however, the import of the deletion of the detailed provisions ofsection 12 of H. R. 3020 and the substitution therefor of the present 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (b) (1) (A) is exactly the opposite of the Trial Examiner'sview.Thus, House Report No. 510 explains Section 8 (b) (1) (A)in this language :... in its general terms covered all of the activities which wereproscribed in section 12 (a) (1) of the House bill as unlawfulconcerted activities and some of the activities which were pro-scribed in other paragraphs of section 12 (a).While these re-straining and coercive activities did not have the same treatmentunder the Senate amendment as under the corresponding pro-visions of the House bill, participation in them, as explained inthe discussion of section 7, is not a protected activity under theact.... The conference agreement, while adopting section 8 (b)(1) of the Senate amendment, does not by specific terms containany of these sanctions, but an employee who is discharged forparticipating in them will not . . . be entitled to reinstatement.[Emphasis supplied.]In applying section 8 (1) of the existing law, the Board hasnot held to be unfair labor practices acts which constituted "inter-ference" that did not also constitute restraint or coercion. - Sec-tion 8 (1) of the present law is written in broad terms, and onlyby long-continued administrative practice has its scope beenadequately and properly defined.Concern has heretofore beenexpressed as to whether such practice would carry over into acorresponding provision of the new section 8 (b) (1), and pre-sumably because of this concern the words "interference with"were omitted from the proposed new section. Omission of thesewords from the proposed new section was not, however, intended.to broaden the scope of section 8 (a) (1) as heretofore definedby the long-continued practice of the Board.And the Supreme Court inAuto Workers v. Wisconsin Labor Re-lations Board,336 U. S. 245 (1949), quoted with approval the Housecommittee's "real concern that the inclusion of such a provisionmight have a limiting effect and make improper conduit not specifi-cally mentioned subject to the protection of the Act."The Court of Appeals for the Ninth Circuit in theCapital Servicecase 17amply demonstrates that coercion within the meaning of Sec-tion 8 (b) (1) (A) exists in even peaceful picketing. The court said:Nothing could more strongly restrain Service's employees fromretaining their non-union status or coerce them into joining theBakery Union than stopping or making intermittent their em-ployment by picketing with appeals to persuade the public toboycott the products of their work. The evidence shows that allof the picketed stores did cease to sell the products manufactured17Capital Service, Inc. v. N. L. R. B.,204 F.2d 848(C.A. 9, 1953). DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639245by Service's employees.Here is more than an appeal to theemployeesto persuade their action.Here is successful economiccoercion tending to prevent them from 'exercising their right towork, by diminishing the public consumption of the product oftheir work.Significantly, the court of appeals cited a number of excerpts fromthe legislative history to support its view, including some of the verylegislative history that the Respondent cites in support of its positionthat peaceful picketing never coerces.We recognize that reasonable men may often differ. The fact thata United States court of appeals draws exactly the opposite meaningfrom these statements than do the Respondent and the Trial Examineremphasizes, as we stated above, that the legislative history is certainlynot so clear as to overcome the plain language of Section 8 (b) (1)(A).This is especially true when the objective of the picketing here,to induce an unfair labor practice by the Employer, is considered.A basic rule of statutory construction is that the policy of the statutebe taken into account.i°Were we to concede an ambiguity in Section 8 (b) (1) (A) and inits legislative history, we would for this reason still be impelled tothe same conclusion.Either the Union has violated Section 8 (b)(1) (A) here or its attempt to cause Curtis Brothers to commit anunfair labor practice is not within the purview of this statute.Eitherthe Union has violated Section 8 (b) (1) (A) here or its attemptto force Curtis Brothers' employees into a bargaining relationshipnot of their choosing is not within the purview of this statute.Eitherthe Union has violated Section 8 (b) (1) (A) here or Section 9 (c)(3), as the attorney for the Respondent Union in the companionShepherdcase conceded at the oral argument, would be in effect ameaningless and useless section.19Yet all of these concepts are partof the general policy of the National Labor Relations Act as amended.For that reason, if for no other, we would resolve any seeming am-biguity in Section 8 (b) (1) (A) so as to comport to the generalpolicy of the statute as a whole,The Respondent's final argument, and one that the Trial Examineralso utilizes in finding no violation, is that earlier Board decisions areagainst the General Counsel's position.None of the cases cited to usby the Respondent or adverted to by the Trial Examiner is di-1sMarkham v. Cabell,326 U. S. 404;Nardone v. United States,308 U.S. 338;UnitedStates v. Universal C. I. T. Credit Corporation,344 U. S. 218.'9 Section 9 (c) (3) provides,in pertinent part: "No election shall be directed in anybargaining unit or any subdivision within which, in the preceding twelve-month period, avalid election shall have been held."Were this Board to permit conduct that foists acollective-bargaining representative upon unwilling employeees immediately after a losingelection,this provision of the statute would have meaning only to the extent a union waswilling to forego the use of coercion to achieve what the statute expressly precludes theBoard from according to it. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDrectly in point.In many of them, a violation of some section of theAct other than 8 (b) (1) (A) was found-the Board holding onlythat the conduct called illegal did notalsoviolate Section 8 (b) (1)(A).As we have shown, the problem in the instant case is not "whichsection?" is involved but "has the Act been violated at all?"Thusthe policy of the statute which impels a finding of a violation hereis not called into play in those cases where a violation was found inany event. In other decisions, more specifically theNMUandPerryNorvellcases, not only were violations of the Act found as-to therespondent unions involved, but the particular union conduct towhich this Respondent now points did not involve picketing forexclusive recognition by a union that clearly did not represent amajority of the employees.Furthermore, the Board said, in dis-missing the particular 8 (b) (1) (A) allegation inNMU:The touchstone of a strike which is violative of Section 8 (b)(1) (A) is normally themeansby which it is accomplished, solong as its objective is directly related, to the interests of thestrikers, and not directed primarily at compelling 'otherem-,ployees to forego.lhe:rights which Section 7 protects.[Emphasissupplied.]No such legitimate objective was present here; the picketing,for. recog-nition was not "directly related to the. interests, of the strikers." In-stead;-in direct contrast to the situation inNMU,itwas "directedprimarily. at compelling ... employees to forego the rights whichSection 7 protects."On the other hand, to the extent that the cases citedseemcontraryto ,the results reached here, we would be remiss in our duty were weto consider what is at best dubious precedent as overcoming the clearpolicy of-the statute as a whole. .As set forth above, there is substantial precedent for finding theviolation here, for the courts have held that peaceful picketing canbe coercive,20 that peaceful picketing is notperse"free speech," 21and that the National Labor Relations Act does not "protect" con-certed activities (i. e., picketing) for an'unlawful objective.22In theGarner.case,23 the Supreme Court had before it a factual situationalmost identical to the one .in the instantcase.Although the issuebeforethe Supreme Court was "preemption" the following significantlanguagewas used :This is not an instance of injurious conduct which the NationalLabor Relations Board is withoutexpresspower to prevent and20 For example,Capital Service,supra.ai See footnote 5,supra.zaSouthern Steamship Company v.N. L. R. B.,316 U.S.31;N. L, R. B. v. SandsManufacturing Co.,306 U. S. 332.21Joseph Garner, et al. v. Teamsters, et al.,346 U. S. 485.. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639247which therefore either is "governable by the State or it is entirelyungoverned."Congress has taken in hand this particular type of controversywhere it affects interstate commerce. In language almost iden-tical to parts of the Pennsylvania statute, it has forbidden laborunions to exert certain types of coercion on employees throughthe medium of the employer.The Supreme Court obviously thought that the Board had powerto prevent the precise kind of activity we are here asked to prevent.For all the foregoing reasons, we find that the Respondent Union,by picketing for recognition as the exclusive bargaining representa-tive when it did not represent a majority of Curtis Brothers' em-ployees, restrained and coerced Curtis Brothers' employees in theexercise of the rights guaranteed them by Section 7 of the. Act, therebyviolating Section 8 (b) (1) (A).THE REMEDYHaving foundthat the Respondent has violated Section 8(b) (1)^(A) of the Act,we shall order the Respondent to cease and desisttherefrom and take certain affirmative action in order to effectuate thepolicies ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10. (c) ofthe National Labor Relations Act, as amended, the National Labor:Relations Board hereby orders that the Respondent, Drivers, Chauf-feurs, and Helpers Local 639, International Brotherhood of Team-sters,,Chauffeurs,Warehousemen, and Helpers of American, AFL-CIO, -and its officers, representatives, agents, successors,. and assigns,shall :1.Cease and desist from restraining or coercing employees of CurtisBrothers, Inc., in the exercise of the rights guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-(a)Post in conspicuous places in the Respondent Union's busi-ness offices, meeting halls, and all places where notices to its mem-bers are customarily posted, copies of the notice attached heretomarked "Appendix." 24Copies of said notice, to be furnished bythe Regional Director for the Fifth Region, shall, after being, dulysigned by official representatives -of the Respondent Union, be postedby the Respondent immediately upon receipt thereof and be main-tained by it for sixty (60) consecutive days thereafter.ReasonableIn the event that this Order is enforced by a decree of a United States Court ofAppeals. there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 248DECISIONSOF NATIONALLABOR RELATIONS BOARDsteps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(b)Mail signed copies of the notice attached hereto marked "Ap-pendix" to the Regional Director for the Fifth Region for' posting,Curtis Brothers, Inc., willing, at all locations where notices to theCompany's employees are customarily posted.Copies of said notice,to be furnished by the Regional Director for the Fifth Region, shall,after being duly signed by authorized representatives of the Respond-ent, be forthwith returned to the Regional Director for such posting.(c)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, as to the steps theRespondent has taken to comply herewith.MEMBER JENKINS, concurring :The only issue presented by this case is whether Section 8 (b) (1)(A) of the Act prohibits a union from picketing to coerce an employerinto compelling his employees to join the union after this Board hascertified that the union failed to receive a majority of votes in a Board-conducted election.Like my colleagues, I believe that Section 8 (b)(1) (A) does proscribe such picketing.The Respondent here, although representing, at most, only a verysmall minority of the employees, nevertheless picketed the premisesof the Employer with the immediate object of compelling the Em-ployer to recognize it as exclusive bargaining representative of allof the Employer's employees 25Clearly, had the Employer capitu-lated, had it recognized and dealt with the Respondent under thesecircumstances, it would have violated Section 8 (a) (2) and (1) ofthe Act.Picketing designed to accomplish a result specifically madeunlawful by the Act must, itself, be unlawful.When it is con-ducted in the context presented by this case it is unlawful in that itis violative of Section 8 (b) (1) (A). In my opinion, the mandate ofthe Act, as expressed in its policies, can lead to no other conclusion.Section 8 (b) (1) (A) specifically prohibits a labor organization fromcoercing employees in the exercise of rights guaranteed by Section 7.When the Respondent, by picketing, sought to coerce the Employer toforce its employees to join the Respondent, which had but recentlybeen rejected by these employees, Section 8 (b) (1) (A) was therebyviolated.There is nothing novel in the foregoing conclusion.Tribunalsother than this Board, when called upon to interpret State statutesor State policies similar to that of the National Labor Relations Act,have reached similar conclusions.Thus, inPappasagainstStacey,2625 Like my colleagues,I find that the picketing of the Respondent herein,subsequent tothe Board-conducted election, was for the object of recognition.21151Maine 36, 116 A.2d 497;appeal dismissed by the U. S. Supreme Court, 350U. S. 870. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639249the issue was whether the Maine court had the power to enjoin picket-ing by a union which represented only 3 out of 30 employees in theunit and where the purpose of the picketing was conceded to be"to organize other employees [and] ultimately to have the plaintiffenter into collective bargaining and negotiation with the union.""The Maine Supreme Judicial Court construed the Maine statuteas giving employees the right to organize " . . . free from inter-ference, restraint or coercion by their employers or other persons," 28and held :A coercive force is generated by the picketing to secure newmembers for the union. It is apparent that this force is appliedto the employer to urge his employees to join the union to savehis business, and to the employees to join to save their livelihood.In reaching for the employees, there is a steady and exactingpressure upon the employer to interfere with the free choiceof the employees in the matter of organization.To say that thepicketing is not designed to bring about such action is to forgetan obvious purpose of picketing-to cause economic loss to thebusiness during noncompliance ... with the requests of theunion .. .The employee cannot escape a share of the irreparable damageadmittedly caused to the business on which his livelihood depends.Irreparable damage to employer must in any appreciable periodbe like damage to the employee. The defendants say in substanceto the twenty-seven nonunion workers "join with us or we willcontinue to harm the business in which you are employed."The picketing is at least an act of interference with the employeein the exercise of his personal rights. It violates the language andthe purpose of the statute, supra, and it is unlawful. [Emphasissupplied.] 29Moreover, during the past few years, the Supreme Court of theUnited States has had occasion to stamp its approval upon similarpolicy decisions on appeals from State courts in both theGazzamand theVogtcases ,30*cited in the majority opinion.The Supreme27The citing of this case insofar as it mentions the organizational objective of thepicketing is not to be construed as an expression of my viewpoint with regard to organiza-tional picketing,as such(if there is any such thing as purely organizational picketing)-that issue is not before the Board at this time.seNote the similarity of this wording to Section 7 of the National Labor Relations Act.For similar decisions under similar State laws,seeGood win's,Inc. v. Hagedorn,101 N. E. 2d 697;Dairy Workers Union v. Milk Drivers(N. J.), 39LRRM 2208;AudubonHomes v. Spokane Building and Construction Council(Wash.),298 P. 2d 1112;Blue BoarCafeteria v. Hotel and Restaurant Employees,254 S. W. 2d 335(Ky.) ; andVogt v.Teamsters Local695, 74 N. W. 2d 749.30Building Service Union v. Gazzam,339 U. S. 532;Teamsters Local695v.Vogt, Inc.,354 U. S. 284,decided June 17, 1957. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt held in such cases that under State statutes similar in contentand in declared policy to the National Labor Relations Act, picketingby a minority union for the purpose of compelling an employer toenter into an agreement with the union was proscribed as a violationof State policy because it was an attempt to coerce employees in theexercise of their rights. In theGazzamcase, the Supreme Court held :Here, . . . the union was using its economic power with thatof its allies to compel respondent to abide by union policy ratherthan by the declared policy of the State. That State policy guar-antees workers free choice of representatives for bargaining pur-poses.If respondent had complied with petitioners' demands andhad signed one of the tendered contracts and lived up to itsterms, he would have thereby coerced his employees.The em-ployees would have had no free choice as to whether they wishedto organize or what union would be their representative.In theVogtcase,which was, indeed, very similar to the case atbar-and arose under a Wisconsin statute which made it an unfairlabor practice to ". . . coerce, intimidate, or induce any employer tointerfere with any of his employees in the enjoyment of their legalrights"-the Supreme Court held that the Wisconsin court had theright to enjoin the union's minority recognition picketing. It seemsto me most signfiicant that the Supreme Court, in making its findingaffirming the Wisconsin court, made the following reference :The Stacey case is this case. . . . As in Stacey, the highestState court drew the inference from the facts that the picketingwas to coerce the employer to put pressure on his employees tojoin the union, in violation of the declared policy of the State.(For a declaration of similar congressional policy, see Section 8of the National Labor Relations Act, 61 Stat. 140, 29 U. S. C.Section 158.)[Emphasis supplied.]Although dictum, I believe that the Court had in mind that the Actproscribes picketing such as the Respondent here has utilized, inas-much as theVogtcase deals with the same type of picketing activityfor a like object as the picketing which is the subject of this case.This view is strengthened whenVogtis read in the light of theGarnercase. 31Garner was a truckman and had 24 employees, 4 of whom were mem-bers of the picketing Teamsters Union.No controversy, labor disputeor strike was in progress at the time.The Teamsters picketed thepremises of the employer.None of the pickets were employees.Thepicketing was orderly and peaceful.a1Joseph Garner,et al. v. Teamsters,et al.,346 U. S. 485. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639251The Supreme Court held (at p. 487) ;The courts below found that respondents' purpose in picketingwas to coerce petitioners into compelling or influencing their em-ployees to join the union.The equity court held that respondents' conduct violated the,Pennsylvania Labor Relations Act.'The Supreme Court of theCommonwealth held, quite correctly, we think, that petitioners'grievance fell within the jurisdiction of the National Labor Rela-tions Board to prevent unfair labor practices. It therefore in-ferred that State remedies were precluded... .8 The Pennsylvania statute does not specifically prohibit the type ofunion conductcharged in the complaint.However, the court reasoned that the union was attempt-ing to force petitioners to violate § 6 (c) of the statute, which provides that "Itshall be an unfair labor practice for an employer . . . (c) By discrimination in re-gard to hireor tenureof employment, or any term or condition of employment toencourage or discouragemembershipin any labor organization...Pa. Laws1937, 1172, Purdon's Pa. Stat. Ann., 1952, Tit. 43, § 211.6.(at p. 488-489)The national Labor Management Relations Act, as we havebefore pointed out, leaves much to the States, though Congresshas refrained from telling us how much.We must spell out fromcon$icting indications of congressional will, theareain whichState action is still permissible.This is not an instance of injurious conduct which the NationalLabor Relations Board is without express power to preventandwhich therefore either is "governable by the State or it is entirelyungoverned." .. .Congress has taken in hand this particular type of controversywhere it affects interstate commerce. In language almost identi-cal to parts of the Pennsylvania statute, it has forbidden laborunions to exert certain types of coercion on employees throughthe medium of the employer.'[Emphasis supplied.][6 In this footnote,p. 489, the Court set forth the provisions of Sections 8 (b) (2)and 8(a) (3).]While the Court also indicated that it would not surmise how theBoardwould have decided theGarnercontroversy if presented to itin the first instance, I deem it significant that the Supreme Courtsquarely held that the Board' has been given express statutory author-ity to deal with a case involving a controversyalmost identical in itsbasicelementsto that now before us. SinceGarner,the SupremeCourt has twice held that with respect to industries affecting com-merce the Boardalonehas authority to deal with minority picketingto compel recognition by an employer ofa union asthe exclusive bar-gaining agent for its employees and for a union-shop contract, themeans whereby the employer would effectivelycompel unwilling em- 252DECISIONSOF NATIONAL LABOR RELATIONS BOARDployees to join the very union they had refused to accept as their repre-sentative or had expressly repudiated.Amalgamated Meat Cuttersetc. v. Fairlawn Meats, Inc.,353 U. S. 20, 22-23, vacating and remand-ing 130 N. E. 2d 237;San Diego Building Trades Council, et al. v.Garmon, et al.,353 U. S. 26, 27-28, vacating 291 P. 2d 1. This disposesof any contention that Congress did not deal with the subject matterof the case now at hand. The Supreme Court has said that it did.FollowingGarner,the Court of Appeals for the Second Circuitconsidered the question of stranger picketing for a contract. In re-versing a district court's injunction inAetna Freight Lines v. Clayton,228 F. 2d 385, 389, the court, citingGarner,stated :Here is simply it case of peaceful picketing against which Con-gress in the Act has provided thecomplete remedy.[Emphasissupplied.]The Supreme Court denied certiorari (351 U. S. 950). I am also im-pressed that the Supreme: Court of the Commonwealth of Pennsyl-vania put the same construction on almost identical language as Iplace on Section 8 (b) (1) (A).In addition, the legislative history of the Act itself makes it clearthat Section 8 (b) (1) (A.) was designed to proscribe minoritypicketing for recognition such as the Union in this case conducted.Time after time in the congressional debates which preceded thepassage of the Act the late Senator Taft stated that a purpose ofSection 8 (b) (1) (A) was to protect employees from being forcedto become members of minority unions, or of stranger unions, againsttheir will. In this connection one such statement warrants repetition :Let me point out again that the men who are coerced maynot have anything to do with the union at all. They may havenothing to do with the leaders of the union who attempt tocoerce them.The leaders who attempt to coerce them may nothave anything to do with the plant in which the employees inquestion work.Sometimes the union has not even gotten intothe plant when, they begin to coerce employees of the plant.We had a case last year where a union went to a plant in Cali-fornia and said, "We want to organize your employees. Callthem in and tell them to join our union." The employers said,"We have not any control over our employees.We cannot tellthem, under the National Labor Relations Act." They said, "Ifyou don't, we will picket your plant"; and they did picket it,and closed it down for a couple of months.Coercion is not merely against union members ; it may beagainst all employees.There is no law of any State providing that a man cannotthreaten another man that if he does not join a union he may DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639253lose his job, or that something may happen to him other thanactual physical violence.There are plenty of methods of coercionshort of actual physical violence .12[Emphasis supplied.]What stronger declaration can be found that coercion of the typeemanating from minority recognition picketing was meant to beproscribed by Section 8 (b) (1) (A) ?What stronger contentioncan be presented in favor of the broad interpretation, which I espouse,than this quotation which clearly implies thatmeans or methodssuch as violence be left to the States for policing, whileunlawfulobjectivesare for this Board to remedy? In this I am supportedby the Supreme Court. InInternational Union, U. A. W. A. v. Wis-consin Employment Relations Board,336 U. S. 245, the Court stated(at 253)While the Federal Board is empowered to forbid a strike,when and because itspurpose is one that the Federal Act madeillegal,ithas been given no power to forbid onebecause itsmethod is illegal-evenif the illegality were to consist of actualor threatened violence to persons or destruction of property.[Emphasis supplied.]A more restrictive interpretation defeats the policies of the Act.33The picketing which constitutes the gravamen of the complaintin this case occurred immediately after a Board-conducted electionin which the employees involved almost unanimously rejected thepicketing union.The policy of the Act that employees be assuredfreedoin of choice of bargaining representatives would be completelydestroyed and the Board's election machinery rendered ineffectual if,following such a Board-conducted election, a union which has beencompletely and thoroughly rejected by the employees involved couldthen force itself upon those employees by picketing their employerfor recognition purposes, and thus gain what it did not lawfullygain by means of the previously held, statutory, Board-conductedelection.I believe that the Board would be remiss in the dutiesimposed by the Act if it permitted a minority union to accomplishby coercion what it has previously been unable to accomplish by avalid election.It is the policy of the Act to prevent interference with the rightof employees freely to choose or refrain from choosing a bargainingrepresentative.The Congress invested the Board with authorityto enforce this policy by the application of Section 8 (b) - (1) (A),n93 Cong. Rec.4144-4145 ; 2 Leg.Hist. 1030-1031.33 I. do not here discuss the line of cases, amply treated in the majority opinion,which,hold that picketing is not necessarily free speech and that whether it is protected underthe 14th amendment to the Constitution depends upon the context in which the picketingoccurs.The principle of those cases is too well established to warrant discussion.See theVogtcase, cited in footnote 30,supra. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith regard to labor organization unfair labor practices in the samesense that the Board was given authority to enforce it to remedyemployer unfair labor practices in Section 8 (a) (1).As heretoforestated, this was the Congress' declared intent. It follows that Section8 (b) (1) (A) deals with all forms of coercion, economic. or other-wise, for the proscribed objectives.When the object of picketing,by a minority union is to force employees to join a union which is.:not of the majority's choosing, the Board must apply Section 8(b) (1) (A) in its broad sense to enjoin and remedy such picketing.I do not believe that Congress intended to or did write a. statuteproviding for elections conducted at public expense which are to beconsidered binding if the union wins but not binding if the unionloses.Further, I believe Section 8 (b) (1) (A) to be directed,towardthe accomplishment of a fundamental objective of the Act, i., e., toprotect employees in the exercise of the rights guaranteed by Section7 ,of the Act.While the States may more immediately and effectivelyprotect employees from physical coercion through the exercise oftheir police power (and Section 8 (b) (1) (A) may incidentally alsoprovide another remedy), a primary purpose of such section is todeal with the more subtle forms of coercion and restraint engagedin for an unlawful purpose.When a union has lost an election con-ductedby theBoard, it coerces and restrains employees when it picketsthereafter to compel the employer either to lose business or force hisemployees to join the union, and it coerces and restrains the employeeswhen it is attempting to cause or causes their employer to lose businessbecause it places the employees' security in their jobs and wages indanger.It seems clear to me that Congress was dealing much morewith objectives than means.Though there are Board cases to thecontrary, those cases seem to me to be an exercise in mystical semantics.While mystical semantics may have their place as an intellectualexercise, they have no place in the interpretation of a statute designedto effectuate an economic policy.The statute, if it is to accomplishits avowed purpose, must be construed in the light of the economicrealities of commercial life.Many who would resist physical coercionwith a stout heart quail before the fear of economic reprisal.The genius of the Wagner Act lay in the fact that its provisionswere broad and were interpreted broadly so as to prevent the avoidanceof its impact by intellectual subtleties or byplay. Similarly, weshould so construe the amendments to that Act (i. e., Taft-Hartley)so as to accomplish their purpose.These are not amendments dealingwith the rights of private parties, but dealing with a basic policy ofthe Government of the United States, and, as such, should be soconstrued.The purpose of Section 8 (b) (1) (A) is to free employeesfrom coercion and restraint, but the forms of such coercion and re-straint are not specified.The words "restrain and coerce" appear in DRIVERS, CHAUFFEURS,AND HELPERS LOCAL 639255both 8 (a) (1) and 8(b) (1) (A).AsSenator Taft stated, theBoard has interpreted 8 (a) (1) for years andAll that isattempted is to apply the same provisions with exactequality to labor unions.34- 'It necessarily follows that Congress intended to leave it to the Boardto prohibit such coercion and restraint in whatever form or contextitmay appear in the same manner that the Board for many years hasprevented restraint and coercion on the part of the employers underSection 8 (a) (1) of the Act.I note the statement of our dissenting colleague that. the SupremeCourt inUnited Mine Workers of America v. Arkansas Oak FlooringCompany,351 U. S. 62, "relied upon" the report of the "watchdogcommittee" discussed in his dissent and in the majority decision. Inreport :Present law in no way limits the primary strike for recognition'except in the face of another union's certification.However, it is to be noted that the Court was considering only anundisputedmajority strike.The issue in that case was whether a Statecourt could enjoin a majority strike for recognition by a union whichhad not filed the information and affidavits described in Section 9(f), (g) and (h).Apparently dispositive of the question as towhether the oft-quoted Committee Report is conclusive is other lan-guage of the Court.On page 68 of the decision, the Court, in foot-note 2, discussed the question as to whether the striking unionrepresented a majority of the employees.The Court stated:Respondent also had sought the injunction on the alternativeground that the request for recognition of the union was beingmade in the absence of a selection of the union by the majority of.respondent's employees.The Supreme Court of Louisiana didnot pass upon this contention.The record upon which the tempo-rary and the permanent injunctions were granted contained con-cededly genuine applications for union membership and authori-.zations of representation from 179 of the 225 eligible employees.Accordingly, we do not now consider the questions that would,have been presented if the union or the pickets had representedless than a majority of the eligible employees,or if there hadbeen a bona fide dispute as to the existence of authorization froma majority of the eligible employees. [Emphasis supplied.]The Court inArkansasclearly differentiated between majoritypicketing for recognition which it held to be legal and picketing foras 93 Cong. Rec. 4562, 2 Leg. Hist. 1207, cited with approval inCapital Service, Inc. v.N. L. R. B.,204 F. 2d 848, 852 (C. A. 9) 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch recognition by a stranger or minority union, a question whichitdid not have to consider in that case because of the undisputedmajority status of the picketing union.However, inGarner (supra),the Court did consider the question of picketing by a stranger orminority union and found it to be forbidden by the Act.Nor do I or the majority hold, as the dissent seems to imply, ,,thatall picketing is banned.The Supreme CourtinArkansasspecificallyfound to the contrary and held that picketing by a majority unionfor recognition, albeit a noncomplying, union, is legal and protectedby the Act. In view of the implications of the dissent, I again repeatthat all I hold herein is that stranger or minority picketing for recog-nition under the circumstances herein is condemned by the Act.MEMBER MURDOCK, dissenting :My colleagues here overturn long-standing Board precedents toadopt an interpretation of the statute of far-reaching consequence,seriously detrimental to the rights of employees to engage in concertedactivities.I must dissent. I would adopt the Intermediate Reportwhich painstakingly reviews the legislative history and the applicableprecedents which it correctly applies.The members of the majority and the concurring member here findthat peaceful picketing in fact, picketing by no more than twopickets at nonemployee entrances of an employer's business who didnot even talk to employees-"coerces" employees within the meaningof Section 8 (b) (1) (A) of the Act because the union did not have amajority and its purpose was recognition. In order to so find, theyadopt a theory of coercion so extreme as to render all picketing un-lawful under Section 8 (b) (1) (A) and all pickets unprotected bySection 8 (a) (3). Their theory of coercion is this: employees maysustain economic loss if their employer's business suffers as a resultof picketing; therefore, employees are pressured by picketing.When,in addition, the object of the picketing affects employee rights underSection 7 of the Act, then the requirements for finding coercion underSection 8 (b) (1) (A) are fulfilled-the picketing pressures em-ployees in the exercise of their rights guaranteed by Section T.Obviously such a theory is applicable toallpicketing.Inherent inany picketing is the possibility of economic loss due to curtailment ofthe employer's business.Inherent in any picketing is an effect uponSection 7 rights since picketing necessarily affects the right of em-ployees to refrain from supporting the concerted activity of picketingand any purpose to which it may be directed.The majority seeks to narrow the obvious applicability of theircoercion theory to all other picketing by emphasizing their holdingthat thepurposeof the picketing in this case was improper in that itsought recognition for a labor organization which represented only DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639257a minority of the employees.But the object of picketing does notinfluenceits nature or its effect upon employees.Whateverpressureis exerted on employees by reason of the possibility of financial lossdue to picketing is the same regardless of the object of the picketing.And the effect of the picketing on the exercise of Section 7 rights byemployees is present regardless of the object, for the pressureexertedtends to cause employees to support the picketing and therefore inter-feres with their right to refrain from taking a stand with respectto such concerted activity. I am not unmindful of my colleagues'attempts to distinguish the picketing here on the ground it was bya union which had been soundly rejected by employeesin a Boardelection, and their argument that in the contrary situation where amajority union is in the picture employees have no rightnot to berepresented by that union.But even where there is a majority rep-resentative in existence employees have a right not to assist that unionin obtaining recognition, a right not to be represented by it on griev-ances, aright not to join or support it except to the extent requiredby the proviso to Section8 (a) (3), and aright torefrain fromactively participating in its activities and efforts.Even picketingby a majority union would impinge upon these rights.I submit, therefore, that the theory of coercion here adopted is sobroad as to proscribe all picketing.Under such a theory any picket-ing, no matter how, orderly and peacefully conducted, constitutescoercion in violation of the Act. It would logically follow then thatpicketing is not a protected concerted activity and employees whoparticipate in picketing are not protected by Section 8 (a) (3).Anystrike accompanied by picketing becomes coercive and the strikersvulnerable to discharge or other penalty without remedyof reinstate-ment or back pay under the Act. Hence the theory of coercion crucialto this decision necessarily extinguishes the right of employees topicket, a traditional form of self-organization generally protected bySection 7 of the Act and a concomitant of the right to strike specifi-cally protected by Section 13.35Thus the decision substantially nar-rowsthe areaof concerted activity open to employeesand immeasur-ably weakens the effectiveness of the right to strike by placing beyondthe pale the most common form of publicizing strikes. Such a decisionis completely untenable under the statute and under precedent.363 In connection with the assertionof the majority that Section 13 hasno relation toso-called stranger pickets,Iwould point out that employeesof any employer have theright to picket under Section7 and havea personal stake in organizing other employees,enlisting support,and in protecting their own wages and working conditions from thecompetition of nonorganized operations.See Section2 (3) of the Act;BriggsManu-facturingCompany,75 NLRB 569.36Compare the similarly extreme viewof what typepicketing constitutes inducementwithin the meaning of Section 8(b) (4) (A) recently adopted bya majority of thisBoard in the case ofDallas General Drivers,etc. (Associated WholesaleGrocery ofDallas,Inc.),118 NLRB1251, to which I dissented.476321-58-vol. 119-18 2,58DECISIONS OF NATIONAL LABOR RELATIONS, BOARDSection 8 (b) (1),. (A), declaring-itan. unfairlabor, practice fora.labor organization to restrain or coerce employees in the exerciseof rights guaranteed in Section7, does not ban peaceful ,picketing ascoercionwhatever the object of the picketing.This section of theAct was designed to make labor. organizations responsible for theircoercive conduct against employees. similarly as- Section 8 (a) (1)made employers responsible for coercion against employees.TheSenators who sponsored this section of the statute, which was addedby. amendment on the floor of the Senate, explained that in com-mittee they had heard "many instances of union coercion of employeessuch as that brought about by threats of reprisal against employeesand their families in the course of organizational campaigns" and"direct interference bymass picketing and other violence" and,believed that "the freedom of the individual workman should be pro-tected from duress by the union as well as from duress by the ..em-.ployer." 31Senator Ball, who proposed the amendment. adding theprovision, stated. that its purpose was "simply to provide that where.unions, in their organizational campaigns, indulge in practices which,.if an employer indulged in them, would be unfair labor practices, suchitsmaking threats or false promises or false statements, the unionalso shall be guilty of unfair labor practices." 38On anotheroccasionhe. explained that "the only purpose is to protect the rights of em-ployees, to free them from the coercion of goon squads and otherstrong-arm organizing techniques. . . ."39In describing the type of conduct which they considered the sectionwould cover,the sponsorslisted threats thatif anemployee did notjoin a union,the union would raise .the initiationfee orget a closedshop and keepthe employee from workingat all;threats to beat anemployee or his family if he did not join theunion and sign a card;and "the actually violent act of forcibly, bymasspicketing,preventinga man fromworking."These acts by unionswere compared to actsby employers which had been found coerciveunder Section 8 (a) (1)suchas threatsto fire an employee, to reducewages, orvisitsome typeof punishment upon an employee if he joineda union 4037 S. Rept. 105, 80th Cong.,1st sess.,p. 50 (1947).38 93 Cong. Rec.4016(1947).39 93 Cong.Rec. A2252(1947).4093 Cong. Rec.4435(1947).The exchange between Senators Taft and Pepper whichthe majority opinion refers to, I would point out,was concerned not with the precisecoverage of Section 8 (b) (1) (A),but with whether there was a need for any such provi-sion.Senator Pepper suggested that the section was unnecessary because employees wereadequately protected from union abuses by the constitution and bylaws and electionprocesses of their organizations and by existing criminal statutes.Senator Taft rejectedthis-idea and in reply urged that all employees were not union members to whom unionelection procedureswere available to correctthe abuses of union leaders.In the sameexchange,not quoted by the majority, Senator Taft referred to the following situation as"coercing"employees:". . .even if there is a fair election in a union,the man who iselectedmay have been voted against by various of the employees who did not desire tohave that particular man elected as the union leader. In such cases the very fact that they DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639259.The sponsors of Section 8 (b) (1) (A) specifically denied that thesection outlawspeacefulpersuasion.Thus Senator Taft explainedthe effect of the section to be this:The effect of the pending amendment is that the Board may callthe union before them, exactly as it has called the employer,and say, "Here are the rules of the game.You must cease anddesist fromcoercingand restraining theemployees who want towork from going to workand earning the money which they areentitled toearn."The Board may say,"You can persuade them;you can put up signs;you can conduct any form of propagandayou. want to in order to persuade them,but you cannot, by threat-of force or threat of economic reprisal,prevent them from exer-cising their right to work." 41 [Emphasis supplied.]Senator Taft further. insisted that it, would not prevent anyone from"conducting peaceful picketing."Thus he said:..: The cease-and-desist order will be directed against the useof threats and coercion.It will not be directedagainst, the useof propaganda or theuse of persuasion, oragainst the use of anyof the other peaceful methods of organizing employees.Mr. President, I can see nothing in the pending measure which,as suggested by the Senator from Oregon, would in some wayoutlaw strikes. It would outlaw threats against employees. Itwould not outlaw anybody striking who wanted to. strike.Itwould not prevent anyoneusing the strike in a legitimate way,.conducting peaceful picketing, or employing persuasion.Allitwould do would beto outlawsuch restraint and coercion aswould prevent people from going to workif they wished to goto work.The Senator suggests that after a hearing the Board may findthat threats and coercion have been used, and may issue a cease-and-desist order against the further use of threats and coercion.Then in what way does that prevent the union from going rightahead with its strike and with its organizational activities? 42[Emphasis supplied.]did vote against that man is often used later by the union as a means of coercing suchemployees,and in some cases the union expels them from the union or subjects them totreatment which interferes with their rights as American citizens."(93 Cong. Rec. 4023(1947).)Yet Senator Taft and othersponsorsof Section 8 (b) (1) (A) offered no objec-tion to the proviso to that section which declares that it does not prevent a labor organi-zation from prescribing its own 'membership rules;and Senator Ball, who offered the8 (b) (1) (A) amendment, stated in'connection with the proviso that "it was never theIntention of the sponsors of the pending amendment to interfere with the internal affairsor organization of unions."(93 Cong. Rec. 4272 (1947).)4193 Cong. Rec. 4436 (1947).4293 Cong. Rec. 4436, 4437.A. detailed account of the history,of Section 8 (b) (1) (A)and the debates concerning It is set forth in the case of.Ndtional.Mlaritime Union ofAmerica(The Texas Company),78 NLRB 971,982, where the Board first considered the 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, the sponsors of Section 8 (b) (1) (A) agreed to eliminatefrom its language the words "interfere with" which were originallyincluded in the section in addition to the words "restrain" and "co-erce," in order to make clear that the provision did not cover persua-sion and peaceful organizational activity.43It is thus clear that Section 8 (b) (1) (A) properly read in thelight of its legislative history and the Act as a whole covers conduct,such as the exertion of physical force against employees, threats offorce or economic coercion, and violent picketing which would pre-vent ingress to work. It does not cover peaceful picketing and does:not concern itself with the object of picketing. Section 8 (b) (4) ofthe Act is the section which treats with the object of picketing andwhich bars strikes and picketing directed toward certain specifiedends.Even Section 8 (b) (4) limits the ban on such conduct to avery few prohibited objects.The report of the Joint Committee onLabor-Management Relations, quoted in the majority opinion, states:"A strike by a minority group of employees for recognition is not anunfair labor practice under the present act," and the "right to strikefor recognition is only foreclosed when another labor organizationhas been certified as the bargaining representative."The majorityopinion is in error in characterizing this "watchdog committee" reportas the "principal item of legislative history" supporting this interpre-tation of the Act, following which it is brushed off as not legislativehistory at all because made 2 years after Taft-Hartley was enacted.It is the statements of Senator Taft quoted above which are theprincipal items of legislative history delineating the intended scopeof Section 8 (b) (1) (A). The "watchdog committee" report is sig-nificant, and properly so, as a reaffirmation by sponsors of the legis-lation, including Senator Taft who was a member of the committee,of the limited scope of Section 8 (b) (1) (A) as set forth in SenatorTaft's statements prior 'to its enactment. I further note that a ma-jority of the Board, including two members of the majority herein,recently considered the report of the "watchdog committee" an ade-quate basis to support a finding as to congressional policy inEkcoProducts Company,117 NLRB 137. I note, too, that the SupremeCourt relied on the same report inUnited Mine Workers of Americav.Arkansas Oak Flooring Company,351 U. S. 62. The concurringmember of the majority answers my reference to this case by devotingissue here presented concerning the interpretation of Section 8 (b) (1) (A). In dis-missing consideration of the legislative history of Section 8 (b) (1) (A) in this case withthe "short answer" that there is no room for construction of the language of the provision,my colleagues overlook Supreme Court cases emphasizing that "there is wisely no rule oflaw forbidding resort to explanatory legislative history no matter how 'clear the wordsmay appear on "superficial examination".' "Harrison v. Northern Trust Co.,317 U. S.476, 479.See alsoU. S. v. Dickerson,310 U. S. 554;U. S. v. American TruckingAssocia-tions, Inc.,310 U. S. 534;Ozawa v. U. S.,260 U.S. 178.43 93 Cong. Rec. 4271 (1947). DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 6 3 9261considerable space to distinguishing it on the merits from the instantcase.In so doing he misconceives my purpose in referring to it. Ido not refer toArkansas Oak Flooringas governing the merits ofthe instant case.I have cited it only for the very limited purpose,of showing that the Supreme Court has relied upon the "watchdog"committee report as good evidence of congressional intent, albeit ina case involving a different problem, in answer to the majority'srejection of the committee's report as entitled to no weightbecauseit is characterized as postlegislative history.The Board has had occasion previously to interpret Section 8 (b)'(1) (A) in similar situations and has consistently rejected any suchtheory of coercion as that now adopted by the majority. I referparticularly to the cases ofNational Maritime Union etc. (The TexasCompany), 78NLRB 971;Perry Norvell Company,80 NLRB 225;.andPainters' District Council No. 6 etc. (The Higbee Company),97 NLRB 654. In these cases the Board found that Section 8 (b)(1) (A) covers violence and intimidation by unions and threats of-economic action against specific individuals and is directed at the.meansby which strikes and picketing are conducted, not at theobject,of such activities.The Board points out in thesedecisionsthat theimpact of a strike on employees who disapproveit is the same re-gardless of the purpose of the strike. Speaking as a member of theBoard which decided theseearly caseson the interpretation of 8 (b)(1) (A), I suggest thatreadingthe decisions will demonstrate thevery careful and painstaking study and research that went into them.They constitute a complete answer to the statement in the concurringopinion that these precedentsaremere"exercisesinmysticalsemantics."The main majority opinionseeksto belittle the significance of theseprecedents by urging that they did not involve picketingfor recog-nition by a union that "clearly" did not representa majority ofemployees."Basically, the issuein those casesand in theinstant oneis the same : whethera strike orpicketing peacefullyconducted iscoercive within themeaning ofSection 8 (b) (1) (A)regardless ofits object.In theNMUcase the object of the strikewas an unlawfulpreferential hiring provision in a contract; inPerry Norvellthe strikewas allegedly in violation of a contract and for the purposeof abro-gating the contract during its term in violation of Section8 (a) (5)and Section 8 (d) of the Act; inPainters' District Councilthe aim ofthe strike was to cause employees to repudiate a decertification pe-tition.In each situation the threat of economicloss to employeesby reason of the strikewas as great asthat in the instantcase; in each" The Trial Examiner in this case points out,however, that the briefs in thePerryNorvelicase and the Board's 14th Annual.Report, page 83, make clear that the strike inthat case was by a minority group. 262DECISIONS.OF NATIONAL LABORRELATIONS BOARDsituation the aim of the strike similarly affected the exercise of Section7 rights by employees; in each case the Board considered argumentssuch. as those offered by the General Counsel in this, yet found thatthe strikes, peacefully conducted, were not coercive despite their ob-jectives.The cases are clear precedent for finding that the picketinghere was not violative of Section 8 (b) (1) (A).The majority in effect overrules these cases which deal directlywith Section 8 (b) (1) (A) and relies as precedent on Supreme Courtcasesholding that the constitutional protection of free speech doesnot prevent States from regulating picketing for certain objectivescontrary to State policy and cases holding that concerted activities,such as picketing, for certain unlawful objectives are not protectedactivities under the Act.Clearly suchcases areinapposite.. Nor isthe.Garner.case,described in the majority opinion as "a factual situa-tion almost identical to the one in the instant case" and in the concur-ring opinion as "a case involving a controversy almost identical inits basic elements to that now before us," controlling.The Court infinding that the conduct there involved-picketingto coerce an em-ployer to compel his employees to join the union=-was covered by theAct, was clearly not considering Section 8 (b) (1) (A) but was spe-cifically referring to Section 8 (b). (2) which makes it an unfair laborpractice for a labor organization to cause or attemptto cause anemployer to discriminate in regard to hire or tenure of employment 45Moreover, theGarnerdecision, in effect, .repudiates any theory suchas the majority's coercion theory which would ban all picketing. InGarnerthe Court expressly states :For the policy of the national Labor Management Relations Actis not to condemn all picketing but only that ascertained by itsprescribed processes to fall within its prohibitions.Otherwise, itis implicit in the Act that the public interest is served by freedomof labor to use the weapon of picketing."TheCapital Servicecase cited. by the majority of course lends supportto its interpretation of Section 8 (b) (1) (A).However, this Boardhas never recognized the correctness of the decision. Indeed, whenthe decision was rendered, this Board petitioned for rehearing, urgingin its petition "that the Court's holding is erroneous and has importantconsequences in the administration of the Act."The Board's petitionrelied upon the legislative history and upon thePerry NorvellandNational Maritimedecisions which I have referred to earlier to sup-95 InInternationalUnion, U. A. W. A.v.Wisconsin Employment Relations Board,330U. S. 245, quoted by the concurring member to the effect that the Act remedies onlyunlawful objectives of strikes rather than means or methods of striking, the Court wasobviously speaking only of Section 8 (b) (4) which is the section of the Act dealingspecifically with what type strikes are prohibited and defining such strikes in terms oftheir objectives.46 346 U. S. 485, 499, and 500. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 63'9263port the interpretation of Section 8 (b) (1) (A) taken therein andits position that the activity in theCapital Servicecase was the kindof peaceful economic action which the proponents of Section 8 (b)(1) (A) indicated would not be banned thereby.Board and court cases interpreting the meaning of coercion underSection 8 (a) (1) of the Act likewise fail to support the majority'stheory of coercion.The words "restrain" and "coerce" are used inthat section as applied to conduct by employers.Although thesponsors of Section 8 (b) (1) (A) generally referred to Section 8 (a)(1)as comparable to 8 (b) (1) (A), and the concurring BoardMember asserts that the Board should prohibit coercing under 8 (b)(1) (A) in the same manner it prevents coercion under 8 (a) (1), asnoted previously, the sponsors of that section eliminated the words"interfere with" which are found in Section 8 (a) (1), in order tomake clear that section did not proscribe peaceful methods.Further-more, no such extreme theory of coercion as that advanced in themajority decision has been applied to the acts of employers. Inherentin the employment relationship is the possibility of economic loss ifan employee displeases his employer and the possibility of gain ifan employee finds favor with the employer.Yet an employer mayurge upon employees his preference as to union representation," maydisparage unions and their leaders,48 and may predict that unfavorableeconomic consequences will result from self -organization '49 withoutbeing found to coerce his employees in violation of Section 8 (a) (1).In each of these situations the possibility of economic loss is evidentto employees if they do not support the employer's position, and ineach situation the employer's conduct affects the exercise by employeesof their rights under Section 7.The majority chooses to ignore the interpretation of Section 8 (b)(1) (A) developed by this Board in the applicable precedents liketheNM UandPerry Norvellcases and devises its new theory, as tothe meaning of coercion.Apparently aware 'of the extremity of theposition, however, the majority attempts to underestimate the sig=nificance of the decision by insisting that it is restricted to the factualsituation in this case and."is not to be taken as .prejudging the legalityof union conduct not here litigated."Yet the majority opinion ex-pressly recognizes that organizational picketing by a union whichdoes not have a majority exerts the same "coercive force" on employeesas the picketing in this case.And by specifically reserving the questionwhether that picketing too will be found unlawful under the newtheory of coercion adopted in this case, the majority casts doubtupon the legality of peaceful picketing in an area previously thought4'rSee, e. g.,SterlingCabinet Corp.,109 NLRB 6.48 See, e.g.,Blue Bell,Inc.,107 NLRB 514, 526.49 See, e.g.,Cary Lumber Company,102 NLRB 406, 409. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDlegal beyond any possible doubt.Furthermore, the logical conse-quences of the theory of coercion here adopted cannot be avoidedunless the majority intends to ignore this case as precedent and leavethe law in a chronic state of uncertainty.And despite the majority'sprotest as to the limited nature of its decision, in the companioncase,AlloyManufacturing Company,119NLRB 307, it extendsthe unwarranted coercion theory from picketing activity to the mereact of inclusion of an employer on a "we do not patronize" list. Suchconduct, my colleagues reason, contains the same threats to the em-ployees' livelihood as does picketing, and when directed toward theirselection of a bargaining agent affects rights under Section 7 andconstitutes coercion within the meaning of Section 8 (b) (1) (A).Thus the unreasonable and far-reaching consequences of this de-cision becomes more obvious.The majority's erroneous interpretation of Section 8 (b) (1) (A)seems to be prompted in large part by its desire to censure theunion's conduct and find some section which can be utilized to banit.Thus the majority opinion states: "Either the Union has violatedSection 8 (b) (1) (A) here or its attempt to cause Curtis Brothersto commit an unfair labor practice is not within the purview of thisstatute"; and the concurring opinion states, "Picketing designed toaccomplish a result specifically made unlawful by the Act must,itself,be unlawful." 50Understandable though the majority's motivemay be it cannot justify Board action amending the statute.TheBoard may not adopt a theory which will serveto ban peacefulactivity beyond the proscription of the Act.The question,here isnot a moral or philosophical one of whether peaceful picketing inthe circumstances of this case is good or bad and should or should notbe permitted.The only question is whether Congress has proscribedit by Section 8 (b) (1) (A).Moreover, I would point out that anyimplied suggestion in the majority opinions that unless Section 8(b) (1) (A) is held to outlaw the picketing in this case, the policyof the Act to permit employees freely to choose a bargaining agentwill be aborted, is simply not so.Picketing may result in persuadingw Note, however,that while the original House bill(H. R. 3020)in Section 12 (a) (3)(C) (iii)provided that it should be an unlawful concerted activity"to compel an employerto violate any law or any regulation,order, or direction issued pursuant to any law," thisprovision was not enacted in the final law.House Conference Report No. 510 on H.R. 3020(80th Cong., 1st sess., p.42 (1947))indicates that Section 8 (b) (1) (A)"in its generalterms covered all of the activities which were proscribed in Section 12 (a) (1) of theHouse bill as unlawful concerted activities and some of the activities which were pro-scribed in other paragraphs of Section 12 (a)."But the report significantly continues:While these restraining and coercive activities did not have the same treatment underthe Senate amendment as under the correspondent provision of the House bill,partici-pationinthem,as explained in the discussion of Section 7, isnot a protected activityunder the Act....The conference agreement,while adopting Section 8 (b) (1) ofthe Senate amendment does not by specific terms contain any of these sanctions, butan employee who is discharged for participating in them will not . . . be entitled toreinstatement.[Emphasis supplied.] DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639265employees to join a union as well as exerting pressure on an employerto recognize a union.The effect of picketing on employees is the sameregardless of whether the picketing is labeled "organizational" or"recognition."Only if at the moment of recognition a union hasnot yet succeeded in persuading a majority of employees to joinit, is the employer's recognition of the union a violation of Section 8(a) (2) of the Act.And if this should occur the employees donot stand helplessly bound by a union not of their own choosing,but may file charges and obtain relief from the Board.From timeto time the Board has cases where an employer has recognized aminority union and the Board has set aside contracts and enjoinedthe employer from recognizing it until certified.Only recently theBoard had a case where a local of the same union involved hereinalso lost a Board election, but nevertheless 3 months later becauseof fear of economic pressure the employer signed a union-securitycontract with the union although the union did not claim to representa majority and the employer knew that it did not. Sixteen individualemployees filed charges against both the union and the employer.This Board found violations of Section 8 (a) (1) (2) and (3) bythe employer and Section 8 (b) (2) and (1) (A) by the union, setthe contract aside, and ordered that the union not be recognized untilcertified by the Board.In their desire to condemn the object of the picketing here, mycolleagues have, I fear, found a violation and fashioned a ,remedynot contemplated by the Act. In so doing they have disregarded legis-lative history and precedent and substituted their own judgment forthat of Congress.By adopting the theory of coercion devised to finda violation in this case they have made serious inroads into the basicright of employees to picket and strike and to publicize their labordisputes.Congress did not see fit to abolish the employees' right toself-help, and this Board has no authority to do so in the guise ofinterpreting Section 8 (b) (1) (A). Such a decision is, in fact, anamendment of the statute.APPENDIXNOTICE To ALL MEMBERS OF DRIVERS, CHAUFFEURS, AND HELPERS LOCAL639, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN, AND HELPERS OF AMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT restrain or coerce the employees of Curtis Broth-ers, Inc., in the exercise of the rights guaranteed in Section 7 of 266DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Act, includingthe rightto refrainfrom engagingin any orall of the activities guaranteed thereunder.DRIVERS, CHAUFFEURS,AND HELPERS LOCAL639,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,ANDHELPERSOF AMERICA,AFL-CIO,Labor Organization.Dated----------------B3'-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed by Harry E. Taylor, Jr., attorney for Curtis Brothers,Inc.,herein called Curtis, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Fifth Region (Baltimore, Maryland)., issueda complaint dated May 17, 1956, against Drivers, Chauffeurs, and Helpers Local 639,International Brotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpersof America, AFL-CIO, hereinafter alternatively called the Union,and the Respond-ent, alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within themeaningof Section 8 (b) (1) (A) andSection 2 (6) and (7) of the National Labor Relations Act, 61 Stat..136, hereincalled the Act.With respect to the unfair labor practices, the complaint alleged, in substance,that: (1) The Respondent Union, since on.or about October 13, 1955, and.up to andincluding the date of issuance of the complaint herein, has not been designated or'selected by a majority of the employees of Curtis in a unit appropriate for thepurposes of collective bargaining and has not been and is not the exclusive repre-sentative of such employees within the meaning of Section 9 (a) of the Act; (2)since onor about October 13, 1955, to and including the date of the issuance ofthe 'complaint herein; the Union by its officers, agents, and representatives hascaused pickets to patrol at and near the premises of Curtis for the purpose of causing,forcing, or requiring Curtis to recognize the Respondent Union as exclusive bar-gainingrepresentative and to enterintoa contract with Respondent Union not-withstanding the fact that the Respondent Union is not and since October 13, 1955,has not been such representative; (3) and by the economic coercion of its picketingunder the circumstancesas setforth* above, the Respondent. Union has .restrainedand coerced employees. in the exercise of their rights guaranteed in Section '7 of theAct and therebydid engage in, and is engaging in unfairlabor practices within themeaningof Section 8 (b) (1) (A) of the Act.The Respondent Union's answer duly filed admitted that since October 13, 1955,up to and including the date of the issuance of the complaint herein, it has not beendesignated or selected by a majority of the employees of Curtis within themeaningof Section 9 (a) of the Act and for that reason for the past several months it hasbeen carrying. on a.legitimate organizational campaign by picketing the premisesof Curtis for the purpose of becoming the exclusive representative of such em-ployees.In all other respects the answer generally denies the commission of anyunfair labor practices.Pursuant to notice a hearing was held in Washington, D. C.; on June 25 and 26,and July 3, 1956, before the duly designated Trial Examiner.The General Counsel,the Respondent Union, and the Charging Party were represented by counsel.Allparties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The parties were giventhe opportunity to present oral argument before the Trial Examiner and to filebriefs and proposed findings of fact and conclusions of law.Briefswere receivedfrom the General Counsel and from counsel for the Respondent Union on Septem-ber 18, 1956, and have been duly considered. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639267Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF CURTIS BROTHERS, INC.Curtis Brothers, Inc., is a corporation duly organized under and existing by virtueof the laws of the State of Delaware. It has at all times material herein main-tained its principal office and place of business in Washington, in the District ofColumbia, where it is and has been engaged in the business of moving, storage,rug cleaning, and retail furniture operation.During the 12-month period fromJune 1955 through May 1956, a representative period, Curtis in the course andconduct of its business operations as described above purchased materials andsupplies inthe amount of $914,068 of which $826,530 in purchases were purchasedand shipped from points outside the District of Columbia to the Curtis place ofbusiness inWashington, D. C.During the same period Curtis performed servicesand sold products having a value of $1,480,098 of which $718,089 represents salesof products sold and delivered outside the District of Columbia. I find that CurtisBrothers, Inc., is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONINVOLVEDDrivers, Chauffeurs,and Helpers Local 639,International Brotherhood of Team-sters,Chauffeurs,Warehousemen,and Helpersof.America, AFL-CIO,isa ,labororganization admitting to membership employees of Curtis Brothers, Inc.III.THE UNFAIR LABOR PRACTICESBackground .,.In September-1953,the Board certified the Union-as the exclusive bargaining-agent in a unit consisting-of Curtis'drivers; helpers, warehousemen,.and furniturefinishers' (CaseNo. 5-RC-1325,not, reported.in. printed volumes of Board De-cisions and Orders)...r..-Following the issuance of certification,Curtis andthe Unionentered into negotia-tions for a collective-bargaining contract.After threebargaining sessions between.theparties,agreement'was reached on everything'with the exception.that' whenCurtis rejected the Union's proposal for a union-shop clause; an impasse resulted.On the morning of February26, 1954,theUnion called a 'strike and beganpicketing the Curtis furniture store and the warehouse I with signs'which carriedthe following inscription:CURTIS BROTHERS ON STRIKEUNFAIR TOORGANIZED LABORDRIVERS, HELPERS,AND WAREHOUSEMENOF LOCAL '639 (AF of L)The pickets included,among others,.9 employees of the approximately 21 in theunit represented by the Union, .aswell as union officers and members.At. theoutset there were some 15 to 20 pickets at any one time who picketed in front ofthe store and in front of the warehouse..The.picketing continued through February16, 1955.At sometime during this period the number of pickets was reducedto an average of six at any given time.Curtis in.this interim period hired replace-ments for the nine striking employees.On or about February 1, 1955,Curtis filed with the Board a petition under Section9 (c) ofthe Act,docketed as Case No. 5-RM-281, covering the same unit ofemployees as heretofore described.Under date of February 16, 1955,theUnion in a letter over the signature ofL.A. Trainham,itsrecording secretary and business agent,addressed to JohnPenello,the Regional Director for the Board'sFifth Region,"abandoned all claimsto exclusive recognition of the majority bargaining representative"for the employeesin the appropriate unit; set forth that it did not claim the right of majority repre-1 The retail furniture store is located at 2041 Nichols Avenue SE., between U and VStreets,and the two warehouses denoted as numbers 3 and 5 are on opposite sides' ofV Street, west of Nichols Avenue between Nichols Avenue and Shannon Place.See TrialExaminer'sExhibit No. 1. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentation of the said employees; and expressly disclaimed the right to be theexclusive bargaining representative for such. employees.On February 17, 1955, the Union did not carry on any picketing activities atCurtis, but resumed its picketing on the next day, February 18, 1955, up until thedate of the hearing herein, with changed picket signs which read: "CURTIS BROS.Employs Non Union DRIVERS, HELPERS, WAREHOUSEMEN, ETC. UNFAIRTO TEAMSTERS UNION No. 639 AFL." The reverse side of the signs read:"TEAMSTERS UNION No. 639 AFL WANTS EMPLOYEES OF CURTIS BROS.To Join Them To Gain Union Wages, Hours And Working Conditions."On February 28, 1955, a hearing was conducted in Case No. 5-RM-281 followingwhich the Board on September 20, 1955, issued its Decision and Direction of Elec-tion (114 NLRB 116), in which it found:.that the Union's current picketing activities cannot be reconciled with itsdisclaimer of interest in representing the employees in question. In the lightof all the material facts of this case, including the certification of the Petitioner,the circumstances preceding the strike, the nature of the first signs carried bythe pickets, the brief discontinuance of picketing, and its early resumption,we are convinced that the current picketing is not for the sole purpose ofgetting employees to join the Union, as the more recent picketsignsindicate,but is tantamount to a present demand that the Employer enter into a contractwith the Union without regard to the question of its majority status among theemployees concerned .5Accordingly, we find that a question affecting commerceexists concerning the representation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.c Cf.Swee-T-Shirts, Inc.,111 NLRB 377;FrancisPlatingCo.,109 NLRB 35; andPetrie'8, An OperatingDivision of Red..Robin StoresInc.,108 NLRB 1318. AlthoughMember Peterson dissented in thelastcase,he deems himselfbound by the decision ofthe majority therein.Contrary to the Union,we do not regard as controlling herein theHubach andParkinsonMotors case, 88 NLRB 1202, wherethe Boardgave effectto a union dis-claimer and found no questionconcerningrepresentation to exist.There, unlike theinstantcase, substantiallyall the strikers had been replaced during thestrike andbeforethe Union's disclaimer.The Board ordered an election conducted among Curtis' employees in the sameunit in which the Union had previously been certified.The vote was 28 to 1 for"No Union." On October 13, 1955, the Board issued its certificate of results certi-fying that no labor organization represented the employees involved.The Picketing Activities During the 6-month Period Prior to the Filing of the ChargeThe original charge in this case, docketed under Case No. 5-CC-59, was filedon April 13, 1956, alleging that the Union was engaging in unfair labor practiceswithin the meaning of Section 8 (b) (1), 8 (b) (4) (A), and 8 (b) (4) (B). OnMay 14, 1956, an amended charge was filed in Case No. 5-CB-190 (Post 5-CC-59)alleging that the Union was engaging in unfair labor practices within the meaningof Section 8 (b) (1) (A).From about November 1955 to the.date of the hearing herein, no more than 2stranger pickets (never employed by Curtis) at any 1 time patrolled in front of theretail furniture store on Nichols Avenue from about 8:30 a. in. until the store closedat 9 p. m. The unit employees worked from 8 a. m. until 5 p. m., and reported andchecked out at the employees' entrance in warehouse No. 3 on V Street.Thepickets did not talk to the employees,z nor did they distribute literature.The picket-ing atall times was peaceful.Analysis andConclusionsThe General Counsel contended at the hearing and in his brief that the Union'scontinued picketing herein was for recognition.His theory of the case is that recog-nition picketing carried on by a union with strangers, where the union representsonly a minority of the employees, constitutes a violation of Section 8 (b) (1) (A)of the Act, since such continued recognition picketing explicitly or implicitly threat-2 Trainham testified that his instructions to the pickets were "Keep their picket duty,keep their nose clean and to talk to nobody, especially the bosses or nobody else." CharlesFuller, a union organizer, testified that he talked to employees about union organizationin a drugstore or bowling alley or restaurant a short distance from the Curtis store. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639269ens employees with economic loss or injury, thereby restraining and coercing themin the exercise of their right not to join a union guaranteed by Section 7 of the Act.The Union's defense, among others, is that the picketing herein was peaceful andfor organizational purposes which is protected under Section 7 of the Act; thatthe fact that there was embarrassment and discomfort, or even economic loss, tothe Employer is the natural concomitant to organizational picketing; and that peace-ful picketing whether for organizational or recognition purposes after the Board'scertification of the "no-union" vote does not restrain or coerce employees withinthe meaning of Section 8 (b) (1) (A) of the Act.Since the General Counsel's theory has as its base that the picketing is forrecognition purposes and in view of the diametrically opposed contentions regard-ingthe characterization of the picketing, the first issue posed by the contentionsconcerns the picketing herein.Was it organizational or for recognition purposes?While I am aware that the Board, particularly in representation cases involvingdisclaimers by unions, has made the distinction between organizational and recog-nition picketing (see, for example, the Decision and Direction of Election in therepresentation case involving the very parties in the present case,Curtis Brothers,Inc.,114 NLRB 116, and cases cited in footnote 5 therein), it appears, as one.authority 3 stated:. . . too much confusion has been created by the often meaningless distinctionmade between "organization" and "recognition" picketing.Obviously, both organizational and recognition picketing point to a commonobjective.In each instance the picketing represents an attempt on the part ofthe union to isolate a nonunion employer and to solidify its bargaining positionwithin an industry.The objective is the same: that is, to have the employeesof such an employer as members of the union and to have the employeroperate under a union agreement.The General Counsel aptly notes in his brief that "whatever the relative meritsconcerning any valid ultimate distinction between recognition and organizationalpicketing, it is, at least, reasonably clear that picketing normally designated asrecognition is the broader or more inclusive term of the two, and apart fromother objectives, at least embraces all the purposes inherent in organizationalpicketing. .. .I find it unnecessary to determine whether the picketing herein was organizationalor for recognition purposes, for I am satisfied that even assumingarguendothattheGeneral Counsel's contention regarding recognition picketing is correct, hemust be found wrong on the law. I shall assume, therefore, for the purposes offurther discussion, that the picketing herein was for recognition .4The General Counsel argued at the hearing that recognition picketing. as itexisted at Curtis can be eliminated only through 1 of 2 ways, either capitulationby Curtis to the extent that it signs a contract with the Union and forces theemployees to join, in spite of their overwhelming "no-union" vote at the Board-conducted election, or by continued picketing forcing the employees themselves tocapitulate and join the Union against their own wishes, through the threat, whetherimplicit or direct, that their jobs and livelihood may well be affected unless they join.8 StephenC.Vladeck,Organization and Recognition Picketing,New York University,Eighth AnnualConference on Labor, p. 207.' The General Counsel adduced evidence from ArchieCurtisthat until the middle ofNovember1955 he observed pickets recording license numbers of trucks as drivers ap-proachedthe warehouseand that up untilMarch or April1956 he observed pickets scratcha mark on their picket signs when customersentered thestore.GeorgeCurtis testifiedthat on six occasionssince October1955 he observedtrucks pullup infront of the storeon NicholsAvenue (a heavilytraveledthoroughfare), a picket go over to the truck, talkto the driver and then the driver wouldproceed upNichols Avenue away fromthe store.He did not know the truckingcompaniesinvolved.He could not identify the pickets ortestify as to their conversationswith the truckdrivers.The GeneralCounsel in his briefcontendsthat this evidence,which showsactivity of the pickets overand above theirwalking infront of the store withpicket signs,buttresses his conclusion that the picketingwas more than organizational and was forthe purpose of coercing the Employer andthrough him the employees.The testimony of the Curtises was very general, vague, andlacking indetail.In view of the fact that I will treat the picketing, for the purposes ofthis case,as recognitionpicketing, I will notmake a finding on the testimonyof Archieand GeorgeCurtis. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDElaborating further in his brief, the General Counsel makes the following con-tentions:(1)The calculated purpose of the picketing herein was to force or eco-nomically coerce Curtis into recognizing the Union and signing a contract withthe Union irrespective of the employees' wishes with respect to their selection ofa bargaining agent; (2) this picketing was designed to put economic pressure onCurtis to force it to coerce its employees into joining the Union; (3) the picketingwas intended to exert direct economic coercion on the employees to join theUnion in order to protect their jobs; and (4) such indirect economic pressurethrough Curtis and the direct economic coercion towards the employees themselvesBefore proceeding to a discussion of the cases in which the Board has dealtwith problems of recognition strikes and picketing, alleged by the General Counselas violations of Section 8 (b) (1) (A), it might be well to note at this point thatthere is inherent in all picketing, the economic possibility of a loss of businessto an employer, with a resultant loss of jobs or earnings to his employees.Section 8 (b) (1) (A) of the Act makes it an unfair labor practice for alabor organization or its agentsto restrain or coerce employees in the exercise of rights guaranteed in section 7.The terms of this provision are broad.The question we must answer is, DidCongress intend the terms "restrain" and "coerce" to be as broad as the GeneralCounsel 'here contends so as to encompass the situation before us in this case?The first case in the Board's decisions involving the scope of Section 8 (b) (1) (A)isNational .Maritime. Union of America, et al. (The Texas Company),78 NLRB971, which contains 'an exhaustive `study of the legislative history.There theBoard majority stated:Section 8 (b) (1) (A) of the Act originated in the Senate.The bill (S.1126), as originally reported to that body by the Senate Committee on Laborand Public Welfare, did not contain any provision making it an unfair laborpractice for a labor organization to restrain or coerce employees.SenatorsBall,Taft,Donnell, Zenner, and Smith, in a supplemental statement to theSenate Committee's report on the bill, declared that they would introduce anamendment to this effect on the floor of the Senate.Explaining why theywould do so, they said:Since this bill establishes the principle of unfair labor practices on thepart of unions, we can see no reason whatever why they should not besubject to the same rules as the employers.The committee heard manyinstances ofunion coercion of employees such as' that brought about bythreats of reprisdl against employees and their families in the course oforganizing campaigns; also direct interference by mass picketing andother violence.Some of these acts are illegal under State law, but wesee no reason why they should not also constitute unfair labor practicesto be investigated by the National Labor Relations Board, and at leastdeprive the violators of any protection furnished by the Wagner Act.We believe that the freedom of the individual workman should be pro-tected from duress by the union as well as from duress by the employer.[Emphasis supplied.](S. Rept: 105, 80th Cong., 1st less., p. 50:)On the floor of the Senate, Senator Ball proposed an amendment to theSenate bill, making it an unfair labor practice for a labor organization or itsagents "to interfere with, restrain or coerce" employees in the exercise of therights guaranteed in Section 7. In an accompanying explanation, he said:The purpose of the amendment is simply to provide that where unions,in their organizational campaigns, indulge in practices which, ifanem-ployer indulged in them, would be unfair labor practices, such as makingthreats or false promises or false statements, the union also shall be guiltyof unfair labor practices.[Emphasis supplied.] (Cong. Rec., April 25,1947, p. 4136.)The words "to interfere with'.' were deleted from the amendment with theconsent of Senators Ball and Taft,'after Senator Ives had expressed the fearthat these words "could easily be construed to mean that any conversation,any persuasion, any urging on the part of any person,in aneffort to persuadeanother to join a labor organization, would constitute an unfair labor practice."(Cong. Rec., April 25, 1947, p. 4136.) DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639271The Actcontains no definitionof whatconstitutes"restraint"or "coercion,"but duringthe course of the debate the principalsponsors of the amendmentgave examplesof the types of conduct that the amendmentwas intended toreach.The following colloquy between Senators Saltonstall and Taft is par-ticularlyilluminating:Mr. SALTONSTALL. . . . I would appreciate very much, in order to makethematter clear in my own mind, if the Senator from Ohio [Taft] wouldgive anexample of a restraint he would consider an unfair labor practice,an actionwhich would not bea restraint,an action which would be coer-cion,and an actionwhich would not be coercion, within themeaning ofthe words of the bill and the amendment.Mr. TAFT. Answering the Senator from Massachusetts, I would say,in the first place, that I understand the present section against employershas been used by the Board to prevent employers from making threatsto employees to prevent them or dissuade them fromjoining a laborunion.They may be threats to fire the man, of course in the extremecase.They may be threats to reduce his wages, they may be threats tovisit some kind of punishment on him within the plant if he undertakes tojoin a union.Those are the usual types of coercion which have beenheld to be a violation of the section on the part of the employers. Inthe case of employers, there have also been some cases of threats ofviolence, .. .In the case of unions, in the first place, there might be a threat that ifa mandid' not join, the union would raise theinitiationfee to $300, andhe would have to pay$300to getin; orthere mightbe a threatthat if hedid not join, the union would get a closed-shop agreement and keep himfrom working at all.Then, there might be a threat of beating up hisfamily or himself if he did not join and sign a card. I think when weget to the case of unions, there might be the actually violent act of forcibly,by mass picketing, preventinga man fromworking.Let us take the case ofmasspicketing,which absolutely prevents allthe office force from going into the office of a plant.That would berestraint and coercion against those employees, and interference with theirright to work. .The effect of the pending amendment is that the Board may call theunion before them, exactly as it has called the employer, and say, "Hereare the rules of the game.You must cease and desist from coercingand restraining the employees who want to work from going to workand earningthe money whichtheyare entitled to earn."The Board maysay, "You can persuade them; you can put up signs; you can conduct anyform of propaganda you want to in order to persuade them, but you can-not, by threat of force or threat of economic reprisal, prevent them fromexercising their right to work."As 1 see it, that is the effect of theamendment.[Emphasis supplied.](Cong. Rec., May 2, 1947, pp. 4561-4562.)During the debate, Senator Ball said of the amendment: "What we are, tryingto reach here" it seems to me, is thecoercive activity in which. some unionsand their agents indulge in their organizational and election campaigns. .[Emphasis supplied.](Cong. Rec., May 2, 1947, p. 4560.) Senator Ballexpressed the same thought as to the purpose of the amendment in a radiobroadcast which he delivered during the pendency of the Taft-Hartley bill beforeCongress:..the only purpose [of Section 8 (b) (1) (A)] is to protectthe rights of employees,to free them from the coercion of goon squads andother strong-arm organizing techniques which a few unions use today."[Em-phasis supplied.]In answer to Senator Morse's observation that the amendment would outlawall strikes to further organization activities, Senator Taft stated:I can see nothing in the pending measure which, as suggested by theSenator from Oregon [Morse], would in some way outlaw strikes.Itwould outlaw threats against employees.Itwould not outlaw` anybodystrikingwho wanted to strike. It would not prevent anyone using thestrike in a legitimate way, conducting peaceful picketing or employingpersuasion.All it would do would be to outlaw such restraint and coercionas would prevent people from going to work if they wished to go to work.[Emphasis supplied.](Cong. Rec., May 2, 1947, p. 4563.) 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis legislative history stronglysuggeststhatCongress was interested ineliminatingphysical violence and intimidation by unions or their representatives,aswell as the use by unions of threats of economic actionagainstspecificindividualsin aneffort to compel themto join...Nor is there any sug-gestion inthe legislative history of Section 8 (b) (1) (A) that "coercion"and "restraint" may be found to flow automatically froma union'sviolationof Section 8 (b) (2) where,as in thiscase, the efforts of theunion werenot directedagainst aparticular individual or group of individuals, and consti-tutedmerely anattemptto cause the employer to discriminate within themeaningof Section 8 (b) (2).We are mindful of the fact that the Respondents' strike had asits purposethe accomplishment of an illegal objective; but we are not prepared to say,as the General Counsel and the Trial Examiner did, that a strike for an illegalobjective necessarily "restrains" and "coerces" employees, as those terms wereintended to be applied in Section 8 (b) (1) (A). The touchstone of a strikewhich is violative of Section 8 (b) (1) (A) is normally themeansby whichit is accomplished,so long asitsobjective is directly related to the interestsof the strikers, and not directed primarily at compelling other employees toforego the rights which Section 7 protects.It istrue, of course, that had thestrike in this case succeeded and had contracts containing the hiring-hall clausebeen executed, seamen who were not NMU members would be required tojoinNMU or suffer the discrimination which the hiring hall entails.But thisstrike, though violative of Section 8 (b) (2), had as itsprimeobjective theprotection of the employmentinterestsof NMU members, and not the coercingof nonmembers to join theunion.As such, and having been peacefully con-ducted, we find that it did not violate Section 8 (b) (1) (A).In our view the position taken by our dissenting colleague places too muchemphasis on the admitted fact that the action of the Respondents, had itsucceeded,would ultimately have subjected some seamen to discrimination.Mr. Gray'sreasoning,carried to its logical conclusion, would require out-lawingpractically any strike opposed by some employees. If a group ofemployees were to strike for recognition in the absenceof anestablished'bargaining representative, and other employees were to oppose the strike, thestrikewould violate the Act, under Mr. Gray's reasoning, because it wouldinterferewith the statutory right of the opposing employeesnot to join alabor organization and not to bargain collectively.As we have seen, how-ever, Senator Taft expressly disclaimed that this would be the effect of Section8 (b) (1) (A).In thePerry Norvell Companycase, 80 NLRB 225, the General Counsel therecontended that a strike by some employeeswas inviolation of an agreement betweenthe company and Boot and Shoe Workers Union, Local 613, AFL,5 that the purposeof the strike was to abrogate the existing agreementand tocompel the company tobargainwith a committee of employees instead of with Local 613 during thecontract term, and if the company had acceded to the committee's demands it wouldhave violated Section 8 (a) (5) and 8 (d) of the Act. It was further contendedby the General Counsel inPerry Norvellthat regardless of the methodsused andeven if they happened to be themselves lawful, a strike for such purpose isper sean unfair labor practice in violation of Section 8 (b) (1) (A), because it deprivesemployees of the rights guaranteed them under Section 7 of the Act, particularlythe right to bargain collectively through representatives of their own choosing.TheBoard, adverting to the detailed account of the legislative history of Section 8 (b)(1) (A) set out by it in theNationalMaritime Unioncase,supra,found that thestrike did not violate Section 8 (b) (1) (A). In its decision it stated:Section 8 (b) (1) (A) was not intended to have the broad and almostlimitlessreach which the General Counsel urges upon the Board.The legislativehistory of the Act shows that, by this particular section, Congress primarilyintended to proscribe thecoercive conductwhich sometimes accompanies astrike, but not the strikeitself25By Section 8 (b) (1) (A), Congress soughtto fix the rules of the game, to insure that strikes and other organizationalactivities of employees were conducted peaceably by persuasion and propaganda25For a detailed account of the legislative history of Section 8 (b) (1) (A) of theAct,seeMatter of National Maritime Union of America,78 NLRB 971.5 The contract between Local 613 and the Company was entered into on January 13,1947, for the period ending December 31, 1947. The strike took place on August 21, 1947. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639.273.and not by physical force, or threats of force, or of economic reprisal.26. Inthat Section, Congresswas aiming-atmeans, notat ends..Congress, by another Section, specifically made it an unfair practice for .a labor organization to strike to force an employer to recognize one labororganization when another had beencertifiedby the Board under the pro-visions of Section 9 (a).28Local 613 was never certified, so Section 8 (b)(4) (C) cannot be here invoked; the General Counsel, barred from invokingitby this fact, has turned to Section 8 (b) (1) (A) instead. But we concludethatCongress did not intendeithersection to declare it an unfair laborpractice to strike for recognition in the absence of a certification.Finally, the logic of the General Counsel's contention that the present strikeis, in and of itself, an unfair labor practice, would require the outlawing ofpractically any strike opposed by some employees.The impact of a strike onemployees who disapprove the strike is the same, regardless of its purpose.Hence, if some employees should strike for recognition in the absence of anybargaining representative, and other employees should oppose the strike andthe union calling the strike, the strike would perforce be an unfair laborpractice under the General Counsel's reasoning, because the strike wouldinterfere with the right of some employees not to join a labor organization andnot to bargain collectively, as guaranteed by Section 7.However, during thecourse of the debate on the bill, Senator Taft expressly denied that Section8 (b) (1) (A) would have this effect.30saMatter of National Marit ,neUnion ofAmerica, 78NL111 971.21 Section 8 (b) (4) (C).30 93 Daily Cong. Rec. 4563 (May 2, 1947).In his brief in the instant proceeding the General Counsel points out that the im-portant fact is that the Union represents "a small minority," whereas inPerryNorvellthe strike was "apparently supported by a majority."While the Board in thePerry Norvelldecision did not explicate in so many wordsthat the strike was one for recognition by a minority, it is noted that the briefs tothe Board submitted by the General Counsel and counsel for Perry Norvell Com-pany brought this fact to the Board's notice (General Counsel's brief, pp. 31, 32:Company's brief, pp. 62, 95). Indeed, the Board, in its Fourteenth Annual Reportsubmitted to Congress and to the President as provided in Section 3 (c) of the Act,reporting, among other things, the decisions it rendered, had the following to say(p. 83) regarding itsPerry Norvelldecision:The Board also found no merit in the contention that a strike of a dissidentgroup in violation of a no-strike clause,23 andnon-violent attempts by aminority to unseat an incumbent union,24 constituted violations of section 8(b) (1) (A).[Emphasis supplied.]2'Matter of Perry Norvell Company, supra.3a Ibid.See also, Report of the Joint Committee on Labor Management Relations, Com-mittee Print No. 986, part 3, 80th Cong., 2nd sess., 85:Another instance of a strike to force an employer to violate the law is astrike by a minority group of employees for recognition. It seeks to depriveemployees of their rights under section 7 of the Act, . . . If an employeraccedes to such demand, he participates in forcing his employees to bargaincollectively through an agent to which a majority of them are opposed.Thatsuch a strike is not an unfair labor practice under the present act has beenmade clear. InMatter of Perry Norvell,(80 NLRB [225], 23 LRRM 1061,Nov. 12, 1948) the Board held thata strike by a minority group for recognition,where another union was recognized agent, did not constitute "restraint orcoercion" of the employees in violation of Section 8 (b) (1) (A).In otherwords, the Board held that the strike did not restrain or coerce the employeesin the exercise of their right to choose their own bargaining representativeor to refrain from choosing one, although its object was to force them tochoose an agent to which a majority of them were opposed. [Emphasissupplied.]476321-58-vol. 119-19 274DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Board has adhered to its policy set forth inPerry Norvellin subsequent,decisions dealing with conduct proscribed'by Section 8 (b) (1) '(A).Thus in.Miami Copper Company,92 NLRB 322, the Board reaffirmed its interpretation ofthe meaning of the terms"restrain or coerce,"stating that:Section 8 (b) (1) (A) was intended to eliminate physical violence, intimida-tion, and threats of economic action against employees.Where the union'sconduct involved violence, threats thereof, or related conduct, or where theunion had obtained or was attempting to obtain economic discriminationagainst particular employees,we have found such conduct proscribed by Sec-tion8 (b) (1) (A).The Board held that none of these elements were present in that case even thougha minority union exerted economic pressure in the form of threats of strike actionand actually engaged in a work stoppage in order to force the employer to adjustgrievances in the absence of the certified representative.The Board further held.that:Standing alone, the fact that the Union'sconduct caused the Employer toviolatea statutory right of the employees is not sufficient . . . to bringthat conduct within the limitations which the legislative history requires weplace on Section 8 (b) (1) (A).InUnited ConstructionWorkers et al.,94 NLRB 1731, the Board held thatany pressure exerted against employees in order to be in conflict with Section 8 (b)(1) (A) must be direct.While the General Counsel in his brief contended that the picketing herein.wasintended to exert direct economic coercion on the Curtis employees in order toprotect their jobs, he did not adduce any evidence to prove that the Union's con-duct directly threatened or intimidated the employees in the exercise of theirrights guaranteed in Section 7, and I so find.6In theMedford Building and Construction and Trades Councilcase, 96 NLRB165, the Board held that picketing and threats of economic action to compel anemployer to consent to an illegal union-security arrangement was violative ofSection 8 (b) (2).Citing againNational Maritime Union,it declined to find thatsuch conduct restrained or coerced the employees in violation of Section 8 (b)(1) (A), becauseitwas directed against the employer and not against theemployees.InPainters' District Council No. 6 etc. (The Higbee Company),97 NLRB 654,the Board was called upon to determine whether a strike or picketing,called forthe purpose of inducing employees to, withdraw their petition for decertification 7of the incumbent bargaining agent, unlawfully restrained and coerced employeesin violation of Section 8 (b) (1) (A). In that case the Trial Examiner foundthat the "strike"was called not only for the purpose of inducing the employees towithdraw the decertification petition,but additionally that "its essence and funda-mental purpose was to preserve the organizational and bargaining status then en-joyed by the Union,"in other words for continued recognition.It is interestingto note in that case as in the instant case, the picketing was peaceful and wascarried on by persons other than employees (strangers).The Board, adopting the rationale of the Trial Examiner's conclusion that theUnion's fundamental purpose in calling the"strike"was to preserve its bargainingstatus, and the Union's right to take action for that purpose was protected by Sec-tion 7 equally as much as the right of employees to file a decertification petitionand to abstain from union membership and activity, found that the "strike" orWhile I am mindful of the fact that the Board has held that an employer's conductcalculated, or tending, to interfere with, restrain, or coerce its employees in rights guaran-teed by Section 7 of the Act is no less violative of Section 8 (a) (1) because such conductmay not have achieved its purpose (seeRubin Brothers Footwear, Inc.,91 NLRB 10),nevertheless,as noted above,to be in conflict with Section 8 (b) (1) (A),pressure exertedagainst employees must be direct. In this regard the comment of Respondent's counsel inhis brief is worth noting: "The folly of General Counsel's position that these employeeswere coerced and restrained is pointed up by the results of the Board's conducted election.Curtis Bros. employees were so fearful of Local 639's picketing threatening loss of theirjobs that they voted 28 to 1 against the same local." It will be recalled that the picketinghad been going on for some 18 months before the Board election was held.7 Seven of the eight men employed (all but the union steward) signed a statement thatthey no longer wished to be represented by the union, and asked the Board to conduct anelection and decertify this union. DRIVERS, CHAUFFEURS, AND HELPERS LOCAL 639275picketing was not unlawful.Further, the Board held, in agreement with the TrialExaminer, that if the "strike" were held to have unlawfully restrained employeesin the exercise of Section 7 rights, any strike for recognition would similarlyviolate Section 8 (b) (1) (A), and Congress, except for the narrowly definedactivity regulated by Section 8 (b) (4) (C), left unrestricted the right of a labororganization to engage in a recognition or maintenance-of-recognition strike.The Board further stated in its decision:The evidence in the record indicates that there may in fact have been no"strike".in the usual sense of a cessation of work by employees of theCompany,but rather union picketing of the Company's premises by personsother than its employees.In any event, we find, for the reasons set forth in the Intermediate Report,that by such strike or picketingalonetheRespondents did not violate Sec-tion 8 (b) (1) (A). [Emphasis supplied.]It is alsointeresting to note in theHigbee Companycase that the impact ofthe picketing was aimed directly at the employees, for only the employees couldwithdraw the decertification petition, which they previously filed. In the case atbar, the picketing did not have such direct impact against Curtis employees.YetinHigbeethe Board held such direct action by the union did not constitute aa violation of Section 8 (b) (1) (A).Bearing in mind the edict of the Supreme Court inInternational Rice Milling Co.,v.N. L. R. B.,341 U. S. 665: "By Section 13, Congress has made it clear that . .all ..parts ofthe Actwhich otherwise might be read so as to interfere with,impede or diminish the union's traditional right to strike, may be so read only ifsuch interference, impediment or diminution [i. e. the right to striker is `specificallyprovided for' in the Act," it might be well at this juncture of the report to ask,In what situations did Congress intend to curtail picketing and strikes for recogni-tion?The legislative history of the Act indicates that Congress gave detailed considerationto the problem of peaceful picketing for recognition or organization purposes by,or on behalf of, a union representing none or a minority of the employees; 8 thatithad before it several proposals that would have outlawed such activities in theirentirety.In the original H. R. 3020, as passed by the House, there was contained Section12 (a) (2) which provided as "unlawful concerted activities":Picketing an employer's premises for the purpose of leading persons tobelieve that there exists a labor dispute involving such employer, in anycase in which the employees are not involved in a labor dispute with theiremployer.and Section 12 (a) (3) (C) which provided that it was unlawful to call, authorize,engage in, or assist inany strike or other concerted interference with an employer'soperations anobject of whichis (i) tocompel .an employer to recognize, for .collective bar-gaining arepresentative not certified under section 9 as the representative ofthe employees, or (ii) to remedy practices for which an administrative remedyisavailable under this Act, or (iii) to compel an employer to violate any lawor any regulation, order, or direction issued pursuant to any law.These amendments of H. R. 3020 did not become law.The amendments finally adopted proscribed the activity only when it entailed theform and objectives specified in Section 8 (b) (4) (B) and (C).In (B) of the above section, Congress said it would be unlawful for a union to^"induce or encourage" the employees of an employer to strike, the purpose ofwhich was to force "any other employer" to bargain with theunionunless theunion was certified as the representative of those employees.Again in Section (C), Congress said that it was unlawful for a union to "induceor encourage" employees of an employer, the purpose of which is to force "anys See hearings before the Senate Committee on Labor and Public Welfare on S. 55 andS. J. Res. 22, 80th Cong., 1st less., pp. 282, 347-348, 552-553, 1858 ; hearings. before theHouse Committee on Education and Labor on bills to amend or repeal the National LaborRelations Act, 80th Cong., 1st secs., pp. 228, 474-476, 492, 548-549, 704-705, 710-711,723, 993, 1884-1885 ; 93 Cong. Rec. 1844, 1846, 1935, 3425, 3449, 3528, 3636, 3660, 3667,3838, 4431, 4436, 4840, 4905, 7533. 276DECISIONS OF NATIONAL LA13OR RELATIONS BOARDemployer"to bargainwith the union in the faceof certification granted to anotherlabor organization.In fact, in HouseConference Report No. 510, 80th Cong., 1st Session, 43, in ILeg. Hist. 547, it is stated ofSection 8(b) (4) (B):Clause (B) of this provisionof the Senateamendment covered strikes andboycotts conducted for the purpose of forcing another employer to recognizeor bargain with a labor organization that has not been certified as the exclusiverepresentative.It is to be observed that the primary strike for recognition(without a Board certification) was not prohibited.Moreover, strikes andboycotts for recognition were not prohibited if the union had been certified asthe exclusive representative.[Emphasis supplied.]Furthermore the Supreme Court inGarner v. Teamsters Union,346 U. S. 485,noted that the policy of the amended Act was not to condemn all picketing and thatthe "detailed prescription of a procedure for restraint of specified types of picketingwould seem to imply that other picketingistobe free of other methods andsources of restraint."Consistent with the legislative history as set out above, the Board inDistrict 50,United Mine Workers (Tungsten Mining Corporation),106 NLRB 903, held thatthe union did not violate Section 8 (b) (1) (A) solely by reason of the calling ofa strike and picketing for recognition in violation of Section 8 (b) (4) (C).AgaincitingNational Maritime Union,andPerry Norvell,it stated "a violation of Section8 (b) (4) (C) of the Act is notperseaviolationof Section 8 (b) (1) (A)."When we compare theDistrict 50,United Mine Workerscase withthe instantcase we find, as counsel for the Respondent points out in his brief: "In one instancethe employees have indicated a preference for a specific union, in the other theyhave indicated preferencefor no-union."Can it be said that picketing or striking in the face of a no-union vote has amore coercive and restraining effect on employees than a strike or picketing in theface of a certifiedbargainingrepresentative?The contention of Respondent's,counsel "that on the basis of the reasoning of the cases in which the Board hasfound picketing in the fact of a certification does not,per se,`restrain and coerce'employees-it must be held that peaceful picketing in face of a `no-union' votealso does not,per se,`restrain and coerce' employees in the exercise of their rightsunderSection7 of the Act not to join aunion,"appears to have merit.In line with this contention consider the statements in the Report of the JointCommittee on Labor Management Relations, No. 986, part 3, 80th Cong., SecondSess.,pp. 70-71:The Taft-Hartley law's only limitation upon such strikes [recognition) isthat provided by section 8 (b) (4) (C).The right to strike for recognitionisonly foreclosed when another labor organization has been certified as thebargainingrepresentative. 'A labor organization may lose an election in which it was the only unionon the ballot and the next day call a legal strike to force the employer torecognize it asthe bargaining agent for those employees who have just rejected it.Presentlaw inno way limits the primary strike for recognition except inthe face of another union's certification.9The General Counsel in his brief 'has cited a number of Supreme Courtdecisions 10 where the court held that picketing is something more than free speech,and upheld as constitutional, State injunctions of peaceful picketing which wasundertaken for unlawful objectives or purposes in contravention of State policy.These cases are inapposite to the situation herein for we are not here concernedwith the constitutionality of certain State laws, as were involved in those cases,but rather with whether Section 8 (b) (1) (A) of this Federal Act is violated bythe conduct under consideration in this case.'The General Counsel In his brief argues that "not only is the abovenotpart of theactual legislative history of Section 8 (b) (1) (A), but rather it is post-legislative historyinwhich the Senate Committee also was considering the fact of Board decisions alreadyinterpreting Section 8 (b) (1) (A)."The short answer to this contention is that theSupreme Court was not the least reluctant to cite this postlegislative history inUnitedMine Workers v. Arkansas Oak Flooring Company,351 U. S. 62.ioGiboney v. Empire Storage and lee Company,336 U. S. 490;Building Service Em-ployeesInternational Union v. Gazzani,,339 U. S. 532; Hugheset al. v. Superior Court,339 U. S. 460 ;International Brotherhood of Teamsters v. Hanke, etal., 339 U. S. 470. NIBCO, INC.277All, of the arguments and contentions urged upon me by the General Counselhave been carefully considered by the Board and the Courts and have been rejectedas pointed out in detail above.In my opinion,what the General Counsel seeks to accomplish in this proceedingcan be brought about only by an amendment to theAct.Ifthe Congress wishesto sound the death knell to peaceful,recognition picketing by a minority becauseof the economic pressures such picketing exerts on an employer,itof course maydo so, but it may not be done by administrative fiat.As the New York Courtof Appeals stated inWood v. O'Grady,307 N. Y. 532, cert.denied 349 U. S. 939,"It is axiomatic that we may not, under the guise of interpretation,import intoa statute conditions or criteria which the legislature has been careful to omit."See alsoColgate-Palmolive-PeetCo. v. N. L. R. B.,338 U. S. 355.Indeed, the Joint Committee on Labor Management Relations whose function,among others,was the study and investigation of "the administration andoperation of existingFederallaws relating to labor relations"considered theproblems we have in the instant case and was also of the opinion that to achievethe objectivehere soughtby theGeneralCounsel, the Actwould require amendment."In view of the foregoing and upon the entire record,Iwill recommend that thecomplaint herein be dismissed in its entirety.CONCLUSIONS OF LAW1.The operations of Curtis Brothers,Inc., constitute and affect trade, traffic,and commerce among the several States withinthe meaningof Section 2 (6) and(7) of the Act.2.Drivers,Chauffeurs,and HelpersLocal 639,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen,and HelpersofAmerica,AFL-CIO, isa labor organization within themeaning ofSection 2 (5) of the Act.3.The Respondent, Drivers, Chauffeurs,and HelpersLocal639, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America,AFL-CIO, has not engagedin unfairlaborpracticeswithin themeaning of Section 8(b) (1) (A) of the Act.[Recommendations omitted from publication.]11Reportof the JointCommittee on Labor Management Relations,Committee PrintNo. 986, pt. 3, 80th Cong.,2d sess., pp.86-87.See also address by Professor ArchibaldCox, at the CIO Conference on Labor Law,December 9, 1954.Nibco,Inc.'andLewis R. Thomas.Case No. 16-CA-931.Octo-ber 31, 1957DECISION AND ORDEROn February 28, 1957, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.TheGeneral Counsel filed exceptions limited to the remedy and a sup-porting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Jenkins].'The name of the Respondent appears as corrected at the hearing.119 NLRB No. 36.